 

 

 

 

 

 

 

 

 

Development and License Agreement

Between

Tris Pharma, Inc.

And

Alpharma Branded Products Division Inc.

Dated

March 28, 2007



 

 

 

 

 

 

 

 

TABLE OF CONTENTS

     

PAGE

   

1.        Definitions

1

2.        Representations, Warranties and Covenants

 

           2.1      By Both Parties

8

           2.2      By Tris

8

           2.3      By Alpharma

9

           2.4      Disclaimers

10

3.       Consultants

10

           3.1       General

10

          3.2       Development Committee

11

          3.3       Liaison

12

          3.4       Responsibilities of Tris

12

          3.5       Responsibilities of Alpharma

13

          3.6       Further Agreements

14

4.       Development and Regulatory Program

17

          4.1       Overview of the Development and Regulatory Program; Initial

 

                      Development and Regulatory Program Activities

17

          4.2       Product Development Plan

17

          4.3       Responsibilities of Tris under the Development and
Regulatory Program

 

          4.4       Responsibilities of Alpharma under the Development and
Regulatory                       Program


19

          4.5       Conduct of Development and Regulatory Program

21

          4.6       Development and Regulatory Funding; Development Milestones

22

5.       Commercialization Program

23

          5.1        Generally

23

          5.2        Alpharma Responsibilities; Rights

23

          5.3        Product Termination

24

6.       Royalties; Sales Milestones; Payment

24

          6.1        Royalties

24

          6.2        Sales Milestones

26

          6.3        Payments

27

          6.4        Mode of Payment; Interest

27

          6.5        Records Retention

27

          6.6       Audits

27

          6.7       Taxes

28

          6.8       Bartering and Bundling Prohibited

28

7.       Grant Of Rights

28

           7.1       License Grants; Covenants

28

           7.2       Sublicensing

29

           7.3       Trademarks; Logos

29

8.       Manufacturing And Supply

30

          8.1         Validation Batches

30

          8.2         Supply of the Product; Reserved Capacity

31

          8.3         Forecasts

32

          8.4         Orders; Delivery; Payment

32

         8.5        Conformity; Specifications; Quality Control

34

         8.6        Acceptance/Rejection

36

         8.7        Manufacturing Plan

37

         8.8        Inability to Supply

39

         8.9        Long-term Inability to Supply; Election of Remedies

39

         8.10      Alpharma Obligations

40

         8.11      Limitation of Liability

40

9.      Ownership; Patents

41

         9.1        Ownership

41

         9.2        Inventions

41

         9.3        Patent Prosecution and Maintenance

41

         9.4        Patent Enforcement

41

         9.5        Infringement Action by Third Parties

43

         9.6        No Contest Provision

43

10.    Regulatory Matters

44

         10.1      Adverse Reaction Reporting

44

         10.2      Recall; Withdrawal

46

11.     Confidential Information

46

          11.1     Confidentiality

46

          11.2     Exceptions to Obligation

46

          11.3     Exclusions

47

          11.4     Limitations on Use

47

          11.5     Remedies

47

12.     Indemnification; Insurance

47

          12.1     By Tris

47

          12.2     By Alpharma

48

          12.3     Notice

48

          12.4     Complete Indemnification

48

          12.5     Insurance

48

13.     Term; Termination

49

           13.1     Term

49

           13.2     Right to Extend Term

49

           13.3     Termination for Cause

49

           13.4     Other Termination Rights of Tris

50

           13.5     Other Termination Rights of Alpharma

51

           13.6     No Termination for Long-Term Inability to Supply

51

           13.7     Termination for Insolvency

51

           13.8     Effect of Expiration or Termination

51

           13.9     Accrued Rights; Surviving Obligations

54

14.      Force Majeure

54

15.     Dispute Resolution

54

          15.1      Referral To Executive Officers

54

          15.2      Arbitration

55

16.     Miscellaneous

55

          16.1      Relationship of Parties

55

          16.2     Assignment

55

          16.3     Books and Records

55

          16.4     Further Actions

55

          16.5     Notice

55

          16.6     Use of Name

56

          16.7     Public Announcements

56

          16.8     Waiver

57

          16.9     Compliance with Law

57

          16.10   Severability

57

          16.11   Amendment

57

          16.12   Governing Law

57

          16.13   Entire Agreement

57

          16.14   Parties in Interest

57

          16.15   Descriptive Headings

57

          16.16   Construction of Agreement

58

          16.17   Waiver of Jury Trial

58

         

 16.18   Counterparts

58

   

LIST OF EXHIBITS

     

Exhibit 1.49                   Tris Knowledge Group

 

Exhibit 1.86                    Tris Patent Rights

 

Exhibit 4.2                      Initial Product Development Plan

 

Exhibit 4.3.2                   Items to be Prepared by Tris for DMF

 

Exhibit 4.3.4                   Protocol for Testing Initial Product



   



 

Development And License Agreement

This Development And License Agreement

is made as of this 28th day of March, 2007 (the "Effective Date"), and is
entered into by and between Tris Pharma, Inc., a corporation organized and
existing under the laws of the State of New Jersey, having offices located at
2033 Route 130; Suite D, Monmouth Junction, New Jersey 08852 ("Tris") and
Alpharma Branded Products Division Inc., a corporation organized and existing
under the laws of the State of Delaware, having offices located at One New
England Avenue, Piscataway, New Jersey 08854 ("Alpharma").



Preliminary Statements

A. Tris owns and has all right, title and interest in, or has acquired the
exclusive rights to, the Tris Technology (as defined below).

B. Alpharma has expertise in the commercialization and marketing of
pharmaceutical drug products in the Territory.

C. Alpharma is interested in collaborating with Tris in the development of the
Product (as defined below) using the Tris Technology in exchange for the rights
to license, commercialize and market such products in the Territory (as defined
below), and Tris is willing to grant Alpharma such rights, and manufacture and
supply the Product, all upon the terms and conditions set forth in this
Agreement (as defined below).

NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein, the Parties (as defined below) hereby agree as follows:

1. Definitions.

1.1 "AAA" shall have the meaning assigned to such term in Section 15.2.

1.2 "Affiliate" shall mean, with respect to a Party, any entity controlling,
controlled by, or under common control with, such Party, for only so long as
such control exists. For these purposes, "control" shall refer to: (i) the
possession, directly or indirectly, of the power to direct the management or
policies of an entity, whether through the ownership of voting securities, by
contract or otherwise, or (ii) the ownership, directly or indirectly, of more
than fifty percent (50%) of the voting securities or other ownership interest of
an entity.

1.3 "Agreement" shall mean this collaboration agreement together with all
exhibits, schedules and attachments hereto.

1.4 "Alpharma" shall have the meaning assigned to such term in the preamble.

1.5 "Anti-caking Complex" shall mean pharmaceutical compositions comprising the
Compound **** for use in the manufacture of the Subsequent Product and Initial
Product.

1.6 "Anti-Kickback Statute" shall mean the Federal Health Care Programs
Anti-Kickback Law, Title 42 of the U.S. Code Section 1320a-7b(b).

1.7 "API" shall mean the Compound(s) comprising the Product.

1.8 "Audited Party" shall have the meaning assigned to such term in Section 6.6.

1.9 "Auditing Party" shall have the meaning assigned to such term in
Section 6.6.

1.10 "Bankruptcy Code" shall have the meaning assigned to such term in
Section 13.7.2.

1.11 "Basic Transfer Price" shall have the meaning assigned in Section 8.1.3.

1.12 "Bioequivalence" or "Bioequivalent" shall mean ****.

1.13 "Blocking Patent" means any valid patent issued to a Third Party that would
be infringed by the manufacture, use, sale, offer for sale or importation of a
Product in the Territory.

1.14 "Breaching Party" shall have the meaning assigned to such term in
Section 13.3.

1.15 "Calendar Quarter" shall mean a period of three (3) consecutive months
ending on the last day of March, June, September, or December, respectively.

1.16 "cGMP" shall mean current Good Manufacturing Practice and General
Biological Products Standards as promulgated under and in accordance with the
FDC Act, Parts 210, 211, and 600-680. To the extent consistent with U.S. law,
"cGMP" shall also include practices and standards described in the Guide to Good
Manufacturing Practices for Medicinal Products as promulgated under European
Directive 91/356/EEC, including Annex 18 thereof, and ICH Q7A.

1.17 "Commercial Supply Agreement" shall have the meaning assigned to such term
in Section 8.2.6.

1.18 "Commercial Transfer Price" shall have the meaning assigned in Section
8.2.6.

1.19 "Commercialization Program" shall have the meaning assigned to such term in
Section 5.1.

1.20 "Commercially Reasonable Efforts" shall mean, with respect to a Party,
those efforts and diligence in, as applicable, the research, development and
commercialization of a Product, such reasonable efforts and diligence to be in
accordance with the efforts and resources a reasonably comparable pharmaceutical
company would use for a product owned by it, or to which it has rights, which is
of similar market potential, at a similar stage in its product life, taking into
account the establishment of the Product in the marketplace, the competitiveness
of the marketplace, the proprietary position of the Product, the regulatory
structure involved, the profitability of the Product (without regard to the
royalties being paid pursuant to this Agreement) and other relevant factors.

1.21 "Compound" shall mean ****.

1.22 "Confidential Information" shall mean, with respect to either Party, all
confidential or proprietary information and materials, patentable or otherwise,
in any form (written, oral, photographic, electronic, magnetic, or otherwise)
which are disclosed by or on behalf of such Party to the other Party pursuant
to, and in contemplation of, this Agreement, including, without limitation,
information relating to the Tris Technology or any Product or proprietary
commercial information developed by such Party; provided, that such Confidential
Information is identified as confidential either: (i) at the time of disclosure;
or (ii) if disclosed verbally or visually, designated as confidential in
writing, within thirty (30) days of disclosure.

1.23 "DEA" shall mean the US Drug Enforcement Agency.

1.24 "DEA Quota Estimate" shall have the meaning assigned to such term in
Section 8.3.3.

1.25 "Development and Regulatory Program" shall have the meaning set forth in
Section 4.1.

1.26 "Development Committee" shall have the meaning assigned to such term in
Section 3.2.

1.27 "Disclosing Party" shall have the meaning assigned to such term in
Section 11.1.

1.28 "DMF" shall mean have the meaning assigned to such term in Section 4.3.2,
and all references to the DMF throughout this Agreement shall refer to the open
portion of the DMF unless specific reference is made to the **** DMF, which
contains the confidential and proprietary information of Tris.

1.29 "Effective Date" shall have the meaning assigned to such term in the
preamble of this Agreement.

1.30 "Exclusivity Period" shall have the meaning assigned to such term in
Section 3.6.2(a).

1.31 "Executive Officers" shall mean, with respect to Tris, the Chief Executive
Officer of Tris, and, with respect to Alpharma, the President of Alpharma.

1.32 "EXW" shall mean Ex Works as defined in the International Chamber of
Commerce Incoterms 2000.

1.33 "FDA" shall mean the United States Food and Drug Administration, or any
successor thereto.

1.34 "FDC Act" shall mean that federal statute entitled the Federal Food, Drug,
and Cosmetic Act and enacted in 1938 as Public Law 75-717, as such may have been
amended, and which is contained in Title 21 of the C.F.R. Section 301 et seq.

1.35 "First Commercial Sale" shall mean the first sale of the Subsequent Product
and Initial Product, considered individually, for which payment has been
received for use or consumption by the general public of such Product on a
country-by-country basis in the Territory after all required Registrations have
been granted. First Commercial Sale shall not include the sale of any Product
for use in clinical trials or for compassionate use prior to Registration.

1.36 "Force Majeure" shall have the meaning assigned to such term in Section 14.

1.37 "Fully-Burdened Manufacturing Cost" shall mean costs (i) incurred in
connection with the manufacture, labeling and packaging of each of the
Subsequent Product and the Initial Product and/or the manufacture of the
Anti-caking Complex, as the case may be, including the cost of direct materials
(including API) and labor and variable overhead incurred in manufacturing plus
the fully absorbed allocation of fixed overhead (including without limitation a
reasonable allocation of idle plant charges, provided that the plant is
operating at a level of at least 80% of capacity, otherwise such allocation
shall be made based on that assumption), in each case with respect to the
facility at which such Product (or Anti-caking Complex) are manufactured, but
shall not include any costs related to batches which do not meet Specifications
or mark-up in addition to the **** set forth in Section 8.2.6; and (ii) of DEA
and controlled substance compliance reasonably allocated to the Product or
Anti-caking Complex; in each case determined in accordance with GAAP; provided
that, as of the Effective Date, such Fully Burdened Manufacturing Cost for the
Product shall not exceed $**** per mg of Compound (in weight equivalence with
morphine sulfate) contained in the finished Product (or Anti-caking Complex) and
may be increased thereafter to reflect no more often than once each calendar
year in a maximum amount equal to the increase in the US Producer's Price Index
during the then latest competed calendar year for which information is
available. Notwithstanding the foregoing, the Parties shall adjust the
Fully-Burdened Manufacturing Cost whenever the cost of raw materials (including
API) shall increase.

1.38 "GAAP" shall mean generally accepted accounting principles in the United
States, consistently applied by the Party at issue.

1.39 "Generic Product" shall mean, ****, a pharmaceutical product designated by
the FDA in the Orange Book as an AB rated product to such Product ****.

1.40 "Inability to Supply" shall mean Tris' failure to adequately supply
Alpharma with **** percent (****%) of the quantities of Product (or the
Anti-caking Complex) ordered by Alpharma in accordance with the terms of this
Agreement and within the volume limitations set forth in Section 8.4.1 within
**** of the date established under this Agreement for such delivery.

1.41 "Indemnitee" shall have the meaning assigned to such term in Section 12.3.

1.42 "Infringement" shall have the meaning assigned to such term in
Section 9.4.1.

1.43 "Initial Platform Technology," with respect to the Initial Product, shall
mean and include that certain technology that is the subject matter of US Patent
Application No. **** and any improvement thereto whether patentable or not.

1.44 "Initial Product" shall mean the pharmaceutical formulation developed under
this Agreement **** developed as part of the Development and Regulatory Program.
****

1.45 "Invention" shall mean any new or useful process, machine, manufacture, or
composition of matter relating to or comprising the Product, and any
improvement, enhancement, modification or derivative work to any Tris
Technology, that is conceived or first reduced to practice or first demonstrated
to have utility during the Term in connection with the Parties' activities under
this Agreement.

1.46 ****.

1.47 "KADIAN® NT" shall mean the abuse deterrent form of the KADIAN® Reference
Product which is presently the subject of Phase III trials being performed by,
or on behalf of, Alpharma.

1.48 "KADIAN® Referenced Product" shall mean all of the finished dosage
strengths of the oral dosage extended-release capsule formulation containing the
active drug substance morphine sulfate as its sole active ingredient currently
marketed or currently approved by the FDA for sale by Alpharma in the United
States under Alpharma's trademark "KADIAN"®.

1.49 "Knowledge" shall mean, when used with respect to Tris, the actual
knowledge of the representatives of Tris listed on Exhibit 1.49, as of the
Effective Date.

1.50 "Licensed Patent Action" shall have the meaning assigned to such term in
Section 9.6.

1.51 "Long-Term Inability to Supply" shall mean Tris' failure to adequately
supply Alpharma with at least **** percent (****%) of the quantities of Product
(or the Anti-caking Complex) ordered by Alpharma in accordance with the terms of
this Agreement in any **** consecutive Calendar Quarters or for any ****
Calendar Quarters within any **** period for any reason including an event of
Force Majeure.

1.52 "Marketing Plan" shall have the meaning assigned to such term in
Section 5.2.3.

1.53 "Milestone Event" shall have the meaning assigned to such term in
Section 4.6.2.

1.54 "Net Sales" shall mean, with respect to each of the Subsequent Product and
the Initial Product, considered individually, the gross amount invoiced for
sales of such in arm's length sales by Alpharma, its Affiliates and permitted
sublicensees, if any, to Third Parties, commencing with the First Commercial
Sale of such Product, less the following deductions from such gross amounts
which are actually incurred, allowed, accrued or specifically allocated: (i)
credits, price adjustments or allowances for damaged products (to the extent not
covered by insurance), returns or rejections of Product; (ii) normal and
customary trade, cash and quantity discounts, allowances and credits (other than
price discounts granted at the time of invoicing which have already been
included in the gross amount invoiced); (iii) chargeback payments, fees and
rebates (or the equivalent thereof) granted to group purchasing organizations,
managed health care organizations, wholesalers, PBM's or other similar
organizations or to federal, state/provincial, local and other governments,
including their agencies, or to trade customers; (iv) any invoiced freight,
postage, shipping, insurance and other transportation charges; and (v) sales,
value-added (to the extent not refundable in accordance with applicable law),
and excise taxes, tariffs and duties, and other taxes directly related to the
sale (but not including taxes assessed against the income derived from such
sale). In the event any other deductions from gross sales are permissible under
GAAP to compute net sales, the Parties agree to enter into good faith
negotiations to add such further deductions to the definition of Net Sales
provided that the Parties concur that such addition is consistent with the
intent of this Agreement. Net Sales, as set forth in this definition, shall be
calculated applying, in accordance with GAAP, the standard accounting practices
that Alpharma customarily applies to branded products.

1.55 "Non-breaching Party" shall have the meaning assigned to such term in
Section 13.3.

1.56 "Notice of Intent" shall have the meaning assigned to such term in
Section 8.7.2.

1.57 "Opioid" shall mean **** and any complexes of the foregoing compounds, or
pharmaceutically acceptable salts thereof.

1.58 "Option" shall have the meaning assigned to such term in Section 3.6.2(a).

1.59 "Oral Containing Product" shall mean any pharmaceutical product which (i)
has as its sole active ingredient **** and pharmaceutically acceptable salts
thereof, for any indications, or (ii) is a combination product with more than
one active ingredient, but one such active ingredient is **** and
pharmaceutically acceptable salts thereof.

1.60 "**** Program" shall have the meaning assigned to such term in
Section 3.6.2(a).

1.61 "Party" shall mean, as applicable, Tris or Alpharma and, when used in the
plural, shall mean Tris and Alpharma.

1.62 "PDMA" shall mean the Prescription Drug Marketing Act of 1987, Title 21 of
the U.S. Code of Federal Regulations, Parts 203 and 205, as amended, and any
final regulations or guidances promulgated, from time-to-time, thereunder.

1.63 "Pilot Study(ies)" shall mean one or more in vivo pharmacokinetic studies
establishing **** on human subjects.

1.64 "Pivotal Study(ies)" shall mean one or more human pivotal pharmacokinetic
studies establishing ****, including statistical requirements (confidence
intervals) to **** for inclusion in a Registration Application to support
Registration as more fully defined in Section 320.23 of Title 21 of the U.S.
Code of Federal Regulations in the U.S.

1.65 "Presentation Form" shall mean, individually, a solid product and a liquid
product.

1.66 "Product" or "Products" shall mean the Subsequent Product and/or the
Initial Product.

1.67 "Product Development Plan" or "PDP" shall have the meaning assigned to such
terms in Section 4.2.

1.68 "Q1," "Q2," "Q3," and "Q4" shall have the meaning assigned to such terms in
Section 8.3.1.

1.69 "Receiving Party" shall have the meaning assigned to such term in
Section 11.1.

1.70 "Registration" shall mean, with respect to each country in the Territory,
approval of the Registration Application for each of the Subsequent Product and
the Initial Product, considered individually, filed in such country, including
pricing or reimbursement approvals, where applicable, by the Regulatory
Authority in such country.

1.71 "Registration Application" shall mean any filing(s) made with the
Regulatory Authority in any country in the Territory for regulatory approval of
the marketing, manufacture and sale (and pricing when applicable) of the Product
in such country and all data or other information related to any said filing.

1.72 "Regulatory Authority" shall mean, the FDA and DEA in the U.S., and any
health and drug enforcement regulatory authority(ies) in any other country in
the Territory that is a counterpart to the FDA or DEA and has responsibility for
granting regulatory approval for the marketing, manufacture, and sale of each of
the Subsequent Product and the Initial Product, considered individually, or
procurement and use of the API in such country, including, but not limited to,
pricing and reimbursement approvals, and any successor(s) thereto as well as any
state or local health and drug enforcement regulatory authorities having
jurisdiction over any activities contemplated by the Parties.

1.73 "Royalty Term" shall have the meaning assigned to such term in
Section 6.1.1.

1.74 "Serious Adverse Drug Experience" shall have the meaning assigned to such
term in Section 10.1.2.

1.75 "Specifications" shall mean the confidential specifications governing the
manufacture of and quality control testing procedures for the Product as agreed
to in writing by the Parties, as the same may be modified, in writing, from time
to time, in accordance with Section 8.5.2 or Section 8.5.3.

1.76 "Stability and Clinical Profile" shall mean the agreed upon profile for the
Pilot Study(ies) and/or Pivotal Study(ies) and three (3)-month stability testing
results with respect to the Product.

1.77 "Subsequent Platform Technology," with respect to the Subsequent Product,
shall mean and include that certain technology that is the subject matter of US
Patent Application No. **** and any improvements thereto whether patentable or
not.

1.78 "Subsequent Product" shall mean the pharmaceutical formulation developed
under this Agreement that is **** is developed as part of the Development and
Regulatory Program. ****

1.79 "Term" shall have the meaning assigned to such term in Section 13.1.

1.80 "Territory" shall mean the United States, Canada and Mexico.

1.81 "Third Party" shall mean any person who or which is neither a Party nor an
Affiliate of a Party.

1.82 "Third Party Second Manufacturing Site" means a site operated by an entity
other than Tris to manufacture some or all of the Products (or Anti-caking
Complex) hereunder.

1.83 "Trademarks" shall have the meaning assigned to such term in Section 7.3.

1.84 "Tris" shall have the meaning assigned to such term in the preamble.

1.85 "Tris Know-how" shall mean any and all unpatented formulae, processes,
trade secrets, technologies and know-how including Inventions, whether or not
patentable, including, without limitation, synthesis, preparation, recovery and
purification processes and techniques, control methods and assays, chemical
data, toxicological, and pharmacological data and techniques, clinical data,
medical uses, forms, formulations and specifications, and which: (i) relates to
the Tris Platform Technology; and (ii) are useful or necessary for the
development, manufacture, use, offer for sale or sale of the Product in the
Territory; and in each case, which Tris owns or controls on the Effective Date
or during the Term.

1.86 "Tris Marks" shall have the meaning assigned to such term in Section 7.3.

1.87 "Tris Patent Rights" shall mean all patents (including, without limitation,
all reissues, extensions, substitutions, re-registrations, re-examinations,
re-validations, supplementary protection certificates and patents of addition
and patents issued after the Effective Date but during the Term) and patent
applications (including, without limitation, all provisional applications,
continuations, continuations-in-part and divisions) including those Tris Patent
Rights set forth on Exhibit 1.86, as the same may be modified, in writing, from
time to time by Tris, and which: (i) claim or otherwise cover the Tris Platform
Technology, including any patented Inventions relating thereto; and (ii) are
useful or necessary for the development, manufacture, use, offer for sale or
sale of the Product in the Territory; and in each case, which Tris owns or
controls on the Effective Date or during the Term.

1.88 "Tris Platform Technology" shall mean the Subsequent Platform Technology
and/or the Initial Platform Technology.

1.89 "Tris Second Manufacturing Site" means a site operated by Tris which is
physically separate and regulated by the FDA separately from the primary
facility which is being utilized by Tris for the manufacture of the Products (or
Anti-caking Complex) hereunder which maintains operational resources (including
without limitation all machinery and equipment) to manufacture the Products and
the Anti-caking Complex.

1.90 "Tris Technology" shall mean the Tris Patent Rights and Tris Know-how.

1.91 "United States" or "U.S." shall mean The United States of America,
including its possessions, territories and commonwealths.

1.92 "Valid Claim" shall mean a claim of an issued patent or pending patent
applications contained in the Tris Patent Rights covering Product that has not
(a) expired or been canceled, (b) been declared invalid or unenforceable by a
decision of a court or other appropriate body of competent jurisdiction, from
which no appeal is or can be taken, (c) been admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise or (d) been abandoned,
disclaimed or dedicated to the public.

1.93 "Validation Batches" shall mean batches of the Product that are produced to
confirm reproducibility of manufacturing process in a form as required to
support the validation of commercial supply with the applicable Regulatory
Authorities.

2. Representations, Warranties and Covenants.

2.1 By Both Parties. Each Party hereby represents and warrants to the other
Party, as of the Effective Date, that:

2.1.1 such Party: (A) is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction in which it is incorporated;
(B) has the corporate power and authority and the legal right to own and operate
its property and assets, to lease the property and assets it operates under
lease, and to carry on its business as it is now being conducted; and (C) is in
compliance with all requirements of applicable law, except to the extent that
any noncompliance would not have a material adverse effect on the properties,
business, financial or other condition of such Party and would not materially
adversely affect such Party's ability to perform its obligations under this
Agreement;

2.1.2 such Party: (A) has the corporate power and authority and the legal right
to enter into this Agreement and to perform its obligations hereunder; and (B)
has taken all necessary corporate action on its part to authorize the execution
and delivery of this Agreement and the performance of its obligations hereunder.
The Agreement has been duly executed and delivered on behalf of such Party, and
constitutes a legal, valid, binding obligation, enforceable against such Party
in accordance with its terms except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency or other laws affecting the
enforcement of creditors' rights generally and subject to the general principles
of equity (regardless of whether enforcement is sought in a court of law or
equity);

2.1.3 such Party has obtained all necessary consents, approvals and
authorizations of all governmental authorities and Third Parties required to be
obtained by such Party in connection with this Agreement, other than any
approvals related to the Product required of applicable Regulatory Authorities
as may be required under this Agreement from time to time; and

2.1.4 the execution and delivery of this Agreement and the performance of such
Party's obligations hereunder: (A) do not conflict with or violate any
requirement of all applicable national, federal, state and local laws, rules or
regulations; and (B) do not conflict with, or constitute a default under, any
material contractual obligation of such Party.

2.2 By Tris. Tris represents, warrants and covenants to Alpharma that:

2.2.1 To Tris' Knowledge as of the Effective Date, Tris owns or has exclusive
rights to all of the Tris Know-how in existence on the Effective Date, and the
exclusive right to grant licenses with respect thereto, and shall use
Commercially Reasonable Efforts to maintain the Tris Know-how as a trade secret
of Tris to the extent that Tris does not seek to obtain patent protection for
such Tris Know-how.

2.2.2 The Tris Patent Rights in existence as of the Effective Date are
identified on Exhibit 1.86, and Tris is the owner of the entire right, title and
interest in and to the Tris Patent Rights.

2.2.3 As of the Effective Date, no Third Party has any option, assignment,
license or other right with respect to the Tris Technology for the manufacture,
use or sale of the Subsequent Product or the Initial Product within the
Territory.

2.2.4 To Tris' Knowledge as of the Effective Date, all relevant material,
non-cumulative prior art has been identified to Alpharma in connection with the
Tris Patent Rights in existence as of the Effective Date. Prior art listed in
any Information Disclosure Statement of the Tris identified prior art and prior
art cited in the patent applications and granted patent specifications and in
the file wrappers have not been separately identified by Tris to Alpharma.

2.2.5 As of the Effective Date, Tris has not received a written claim or demand,
legal or administrative proceeding alleging, nor does Tris have any Knowledge
leading it to believe that the use of Tris Technology in connection with using,
making, selling, offering for sale or having made the Product on the Effective
Date infringes any valid issued patent claim (applied to Third Party issued
patents in the same way that Valid Claim applies to issued Tris Patent Rights),
except (i) those claims that contain one or more limitations that define
pharmacokinetic parameters, dissolution profiles, in vitro or in vivo and/or
blood levels, or solubility of an Opioid, and (ii) ****; and in each case of
clauses (i) and (ii), about which Tris makes no representations or warranties
whatsoever;

2.2.6 As of the Effective Date, to Tris' Knowledge, none of the Tris Know-how in
existence on the Effective Date was obtained by Tris or its Affiliates in
violation of any contractual or fiduciary obligation to which Tris or its
Affiliates or any of their respective employees or staff members are or were
bound, or by the misappropriation of the trade secrets of any Third Party.

2.2.7 As of the Effective Date, Tris and its Affiliates have not entered into,
and during the Term will not enter into, any agreement with any Third Party
which is in conflict with the rights granted to Alpharma under this Agreement.

2.2.8 During the Term, Tris shall comply with all applicable federal, state,
local and foreign laws in connection with its performance of the Development and
Regulatory Program except to the extent that any noncompliance would not have a
material adverse effect upon its ability to perform its obligations under this
Agreement and with good laboratory and clinical practices and cGMP, as
applicable, and will conduct such activities in accordance with Sections 4 and
8.

2.2.9 As of the Effective Date, Tris is in compliance in all respects with all
applicable rules and regulations of the FDA and any other Regulatory Authority
except to the extent that any noncompliance would not have an adverse effect
upon its ability to perform its obligations under this Agreement.

2.3 By Alpharma. Alpharma represents, warrants and covenants to Tris that:

2.3.1 Alpharma shall comply with all applicable federal, state, local and
foreign laws in connection with the performance of its responsibilities under
the Development and Regulatory Program and the Commercialization Program,
including, without limitation, the FDC Act, the PDMA, and the Anti-Kickback
Statute and all federal, state and foreign health care fraud and abuse statutes
and regulations, and all DEA and other controlled substance regulations and
laws, and will conduct such activities in accordance with Sections 4 and 5,
except to the extent that any noncompliance would not have an adverse effect
upon its ability to perform its obligations under this Agreement; and

2.3.2 As of the Effective Date Alpharma has not entered, and during the Term
will not enter, into any agreement with any Third Party that would preclude it
from performing its obligations under this Agreement.

2.4 Disclaimers.

2.4.1 Other than as set forth in this Agreement, Tris hereby expressly disclaims
all representations and warranties relating to the Products and the Tris
Technology including, without limitation, any representation or warranty as to
the validity or enforceability of any Tris Technology, the non-infringement of
any Third Party patent or other intellectual property right or the prospects or
likelihood of development or commercial success of any Product.

2.4.2 EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT , NEITHER PARTY MAKES ANY
REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, AND EACH PARTY EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES OF
MERCHANTABILITY AND OF FITNESS FOR A PARTICULAR PURPOSE OR USE, OR
NON-INFRINGEMENT.

3. Consultations.

3.1 General. Each Party shall consult with the other Party from time to time
during the term as appropriate, as well as upon request from the other Party, in
order to provide the other Party with a reasonable opportunity to review and
evaluate the current status, progress made to date and to receive feedback from
the other Party regarding the overall strategy of the Parties under this
Agreement as well as planning and overseeing the implementation of the
Development and Regulatory Program and the Commercialization Program. Each Party
shall use Commercially Reasonable Efforts to undertake their respective
activities and fulfill with respective responsibilities under the Development
and Regulatory Program and the Commercialization Program to further the
development and commercialization of the Product. Consistent with the foregoing,
each Party shall take reasonable efforts to solicit input from the other Party
and take into reasonable consideration the recommendations and concerns raised
by the other Party regarding the Development and Regulatory Program and the
Commercialization Program; provided however: (A) Tris shall retain the final
right of decision with respect to all matters relating to the formulation and
supply of the Product under the Development and Regulatory Program, other than
adopting or making material changes to any PDP, which changes to any PDP are to
be made with the approval of the Committee and the mutual written consent of the
Parties; and (B) Alpharma shall retain the final right of decision, which in all
cases shall be made in good faith using reasonable business judgment, and shall
not be unreasonably delayed and in any event within sixty (60) days with respect
to all matters relating to the clinical trials (including without limitation any
"go/no-go" decision based upon the results of such trials) and, Registration of
the Product under the Development and Regulatory Program and all matters under
the Commercialization Program.

3.2 Development Committee. To further the objectives relating to the Development
and Regulatory Program set forth in Section 3.1, within fourteen (14) days after
the Effective Date, the Parties shall establish a joint development project team
to carry out the day to day activities of the Development and Regulatory
Program, (the "Development Committee") consisting of an equal number of
representatives from each of Alpharma and Tris, the exact number of which shall
be as the Parties agree, from time to time. Initially, the Development Committee
shall consist of four (4) individuals; two (2) of whom shall be nominated by
Tris; and two (2) of whom shall be nominated by Alpharma. Such members of the
Development Committee shall consist of business and development personnel from
each of Tris and Alpharma, who are appropriately skilled and knowledgeable in
relation to the development of the Products in the Territory and who are deemed
necessary to accomplish or have accomplished the work according to the Product
Development Plan. Until receipt of approval of the Registration for the first
Product in the Territory, Tris shall designate the chairperson and Alpharma
shall designate the secretary of the Development Committee. Following receipt of
approval of the Registration for the first Product in the Territory, provided
that, and for so long as, work under the Development and Regulatory Program
continues, Alpharma shall designate the chairperson and Tris shall designate the
secretary of the Development Committee. Each shall serve co-terminus one (1)
year terms, commencing on the Effective Date or an anniversary thereof, as the
case may be. Such person shall be named no later than ten (10) days after the
commencement of his or her term. The Development Committee shall be discontinued
after all work under the Development and Regulatory Program has been completed.

3.2.1 The Development Committee shall perform the following responsibilities:

(a) review and approve each Product Development Plan and each update or
amendment thereto;

(b) monitor the performance of the Parties pursuant to each Product Development
Plan;

(c) monitor activities related to manufacturing in connection with the
Development and Regulatory Program;

(d) review and approve any proposed labeling and packaging for the Product in
the Territory;

(e) review and approve "go/no-go" decisions in connection with the Development
and Regulatory Program;

(f) determine if the Stability and Clinical Profile of the Products have been
met based upon the results of the Pilot Study(ies) and/or Pivotal Study(ies);

(g) determine the optimal batch size for the commercial manufacture of the
Products used to manufacture Product (or Anti-caking Complex) to maximize use of
the machinery and equipment and taking into consideration expected market
demand;

(h) discuss pre-launch marketing plans and strategies;

(i) perform such other responsibilities as may be assigned to the Development
Committee as may be mutually agreed upon by the Parties from time to time.

3.2.2 All Development Committee meetings shall be as often as the members may
determine, but in any event not less than six (6) times per calendar year. Such
meetings may be held in person, or any means of telecommunications or video
conference, as the members deem necessary or appropriate, provided that at least
one committee meeting per year shall be held in person and the location of such
in person meeting shall alternate between Alpharma's and Tris' offices. A quorum
for Development Committee meetings shall be two (2) members, with at least one
(1) from each Party.

3.2.3 The Development Committee may make decisions with respect to any matter
that relates to the Development and Regulatory Program and shall use
Commercially Reasonable Efforts to resolve all such matters. All decisions of
the Development Committee shall be made by unanimous vote or written consent,
with Alpharma and Tris each having, collectively, one vote in all decisions. The
chairperson shall attempt to mediate and resolve all matters in dispute brought
before the Development Committee; however, any matters that cannot be resolved
by the Development Committee shall be decided by the relevant Party as provided
in Section 3.1.

3.2.4 Minutes for each of the Development Committee meetings shall be drafted by
the secretary of the meeting and sent to the chairperson of the Committee for
comment promptly after each such meeting (but in no event more than twenty (20)
days). All actions noted in the minutes are to be reviewed and approved at
subsequent meetings of the Development Committee; provided, that if the Parties
cannot agree as to the content of the minutes, such minutes will be finalized to
reflect such disagreement.

3.2.5 Each Party shall bear all its own costs, including expenses incurred by
the members nominated by it in connection with their activities as members of
the Development Committee.

3.3 Liaison. Each of the Parties shall at all times during the term of this
Agreement nominate and maintain one or more of its experienced employees with
skills appropriate to the Development and Regulatory Program and the
Commercialization Program to act as a liaison with the other Party and to be a
point of contact for communicating Development and Regulatory Program and
Commercialization Program matters.

3.4 Responsibilities of Tris. Consistent with Section 3.1, Tris shall have
primary responsibility for planning and overseeing the implementation of the
product development portion of the Development and Regulatory Program and shall
cooperate with Alpharma with respect to certain aspects of the regulatory
portion of the Development and Regulatory Program. Without limiting the
foregoing, Tris shall:

3.4.1 design and determine the Product Development Plan, and each annual update
to each PDP, and revise same, from time to time, as needed, and review and
approve all such PDPs and any amendments thereto through the Development
Committee;

3.4.2 conduct all activities under the Product Development Plan other than the
Pilot Study(ies) and Pivotal Study(ies) and the Registration of the Product;

3.4.3 determine and review with Alpharma the selection of formulation of the
Product and the use of the Tris Technology in the Parties' development efforts,
as well as any changes to same;

3.4.4 cooperate with Alpharma as reasonably requested in Alpharma's preparation
and review all Registration Applications, including the IND and NDA for the
Product;

3.4.5 establish a manufacturing process pursuant to which clinical quantities of
the Products, commercial quantities of the Products and/or commercial quantities
of the Anti-caking Complex for use in the manufacture of the Product will be
produced in conformity with the requirements of this Agreement;

3.4.6 be responsible for the progress of the Product development portion of the
Development and Regulatory Program;

3.4.7 through the Development Committee process including Alpharma's rights set
forth in Section 3.1, review and approve "go/no-go" decisions and
recommendations as part of the Development and Regulatory Program;

3.4.8 review and provide comment on each Marketing Plan, and each annual update
to each Marketing Plan;

3.4.9 at Tris' request, obtain from Alpharma and review information, data and
reports (including such information as marketing budgets, sales forecasts and
sales and marketing plans) arising from and generated by Alpharma in connection
with the Commercialization Program in the ordinary course of Alpharma's
business;

3.4.10 at Tris' request, obtain quarterly updates from Alpharma and review the
progress of the Commercialization Program;

3.4.11 deliver the appropriate launch quantities of the Products (and/or the
Anti-caking Complex), each to be manufactured and delivered to Alpharma and its
agents in accordance with the requests as to timing and quantity of Alpharma;
and

3.4.12 perform such other responsibilities as may be agreed upon by the Parties
in writing from time to time.

3.5. Responsibilities of Alpharma. Consistent with Section 3.1, Alpharma shall
have primary responsibility for planning and overseeing the implementation of
the Commercialization Program and the regulatory portion of the Development and
Regulatory Program. Without limiting the foregoing, Alpharma shall:

3.5.1 conduct all Pilot Study(ies) and Pivotal Study(ies) under the Product
Development Plan;

3.5.2 review and evaluate the progress of the Development and Regulatory
Program;

3.5.3 determine and approve each Marketing Plan, and each annual update to each
Marketing Plan;

3.5.4 use Commercially Reasonable Efforts to determine and approve the launch of
the Products in the U.S. and, at Alpharma's discretion, in each other country in
the Territory as soon as practicable following Registration of such Product in
such country, and in connection therewith provide Tris with the timing and
quantities of Products (and/or Anti-caking Complex) required for each launch and
all other necessary or useful pre-launch information to enable Tris to deliver
the appropriate launch quantities of the Product to be manufactured and
delivered to Alpharma and its agents by Tris;

3.5.5 at Tris' request, provide information, data and reports (including such
information as marketing budgets, sales forecasts and sales and marketing plans)
arising from and generated in the ordinary course of Alpharma's business in
connection with the Commercialization Program;

3.5.6 be responsible for the Commercialization Program;

3.5.7 through the Development Committee process including Alpharma's rights set
forth in Section 3.1, review and approve "go/no-go" decisions and
recommendations as part of the Development and Regulatory Program;

3.5.8 prepare and file, and communicate with the Regulatory Authority with
respect to, all Registration Applications in the U.S., including the IND and NDA
for the Product, and, at Alpharma's discretion, in the other countries of the
Territory;

3.5.9 in the event that Alpharma has the right to have Tris manufacture
Anti-caking Complex pursuant to Section 8.9.1, establish a manufacturing process
pursuant to which commercial quantities of the Initial Product and the
Subsequent Product utilizing Anti-caking Complex supplied hereunder will be
produced in full conformity with the requirements of this Agreement

3.5.10 perform such other responsibilities as may be agreed upon by the Parties
in writing from time to time.

3.6 Further Agreements. In further consideration of the rights and
responsibilities of the Parties set forth herein, the Parties agree as follows:

3.6.1

(a) During the Term (including the end of the Term due to the early termination
of this Agreement with respect to the Subsequent Product pursuant to any Section
of this Agreement), other than in connection with its performance pursuant to
the terms of this Agreement, Tris shall not directly or indirectly use for
itself or otherwise use, sell, assign, license or make available to any Third
Party the Tris Technology (i) for use in connection with the filing of any
Registration Applications with a Regulatory Authority in the Territory with
respect to any Oral Containing Product in the same Presentation Form as the
Subsequent Product or (ii) for the manufacture in the Territory of any Oral
Containing Product in the same Presentation Form as the Subsequent Product,
except if such manufacture is done in connection with any product that is
licensed for market and sale outside the Territory.

(b) During the Term (including the end of the Term due to the early termination
of this Agreement with respect to the Initial Product pursuant to any Section of
this Agreement other than as specifically otherwise provided in this Section
3.6.1), other than in connection with its performance pursuant to the terms of
this Agreement, Tris shall not directly or indirectly use for itself or
otherwise use, sell, assign, license or make available to any Third Party the
Tris Technology (i) for use in connection with the filing of any Registration
Applications with a Regulatory Authority in the Territory with respect to any
Oral Containing Product in the same Presentation Form as the Initial Product or
(ii) for the manufacture in the Territory of any Oral Containing Product in the
same Presentation Form as the Initial Product, except if such manufacture is
done in connection with any product that is licensed for market and sale outside
the Territory.

(c) After the First Commercial Sale of the Initial Product, and except if the
provisions of Section 3.6.1(d) or 3.6.1(e) provide for earlier termination of
such restrictions, the restrictions set forth in Section 3.6.1(b) shall continue
after the Term (i) for a period of five (5) years thereafter if this Agreement
is terminated by Alpharma as to Initial Products pursuant to Section 13.3, or
(ii) for a period of two (2) years thereafter if this Agreement is terminated by
Tris as to Initial Products pursuant to Section 13.3.

(d) In the event the Initial Product receives Registration from the FDA, the
restrictions on Tris set forth in Section 3.6.1(b) shall terminate with respect
to the Initial Product immediately (and prior to the end of the Term): (A) if,
and at the time, **** or (B) provided **** or (C) if ****.

(e) Notwithstanding anything to the contrary in Sections 3.6.1(c) and 3.6.1(d),
during the Term of this Agreement and for such longer periods as set forth in
clauses (x) and (y), except in connection with the performance of its obligation
under this Agreement, Tris shall not, directly or indirectly: (x) in the event
Alpharma terminates this Agreement as to the Initial Product pursuant to Section
13.5.1 or 13.5.2, for a period of **** thereafter submit a Registration
Application with the FDA utilizing the Tris Technology for any Oral Containing
Product in the same Presentation Form as the Initial Product, or (y) at any time
reference any Alpharma NDA in any regulatory filing related to an Oral
Containing Product in the same Presentation Form as the Initial Product. Tris
shall ensure that any agreement that it enters with respect to the use of the
Tris Technology in Oral Containing Products shall include Alpharma as a third
party beneficiary. Tris shall provide Alpharma with an excerpt from any such
agreement with a Third Party that sets forth such third party beneficiary
provision.

3.6.2

(a) During the Term of this Agreement, and for the period from the Effective
Date to the earlier of (i) **** after the Effective Date, or (ii) **** after the
date of receipt of sucessful results of the first Pilot Study (the "Exclusivity
Period"), Tris hereby grants to Alpharma an exclusive option (the "Option") to
negotiate for an exclusive (even as to Tris) license throughout the Territory,
with the right to grant sublicenses in accordance with Section 7.2, under the
Tris Technology (including Tris Technology which may result from the ****
Program, as hereinafter defined), to conduct a program with **** (the "****
Program") akin to the Development and Regulatory Program and the
Commercialization Program, with respect to any product, including both a product
in the same Presentation Form as the Subsequent Product and a product in the
same Presentation Form as the Initial Product and to manufacture, use, market,
sell, have sold and distribute any products resulting from the **** Program, in
the Territory. Alpharma shall have the exclusive right during the Exclusivity
Period to exercise the Option, pursuant to written notice to Tris, to have Tris
enter into negotiations with Alpharma for the foregoing relating to the ****
Program, and the parties shall negotiate the terms under which the **** Program
shall operate, provided however such terms shall be no less favorable to
Alpharma than those set forth herein for the Subsequent Products.

(b) Upon Tris' receipt of the notice by Alpharma exercising the Option,, the
Parties shall promptly enter into good faith negotiations regarding the ****
Program. Unless otherwise agreed to by the Parties in writing, if the Parties
fail to enter an agreement with respect to the **** Program within **** after
the date of receipt of the notice exercising the Option, then for a period of
**** after the conclusion of such negotiations, Tris shall not be permitted to
enter into a similar arrangement with a Third Party relating to the **** Program
on terms more favorable, taken as a whole and based on net present value, to
such Third Party than the terms last offered by Alpharma to Tris. At the request
of Alpharma, at least five (5) business days prior to entering into an agreement
relating to the **** Program with a Third Party, Tris shall provide, subject to
a confidentiality agreement reasonably acceptable to Tris, its calculations to
evidence compliance with this Section 3.6.2(a) to an independent auditor
selected by Alpharma and reasonably acceptable to Tris, solely for the purpose
of having such auditor verify such compliance. Such accounting firm shall not
disclose such calculations or the relative valuations to Alpharma, and shall
only confirm, or not, such compliance. Alpharma shall pay the cost of any such
audit.

3.6.3

(a) For purposes of the restrictions set forth in Section 3.6.3(b), the
applicable period shall be from the Effective Date, and during the Term of this
Agreement, provided that Alpharma is developing, marketing or selling a
Subsequent Product under this Agreement, continuing until the earliest of: (i)
ten (10) years after the First Commercial Sale of the Subsequent Product, (ii)
the end of the first full calendar year following receipt of the Registration
for the Subsequent Product from the FDA in the event that Net Sales for such
calendar year have not reached $****; (iii) the end of the second full calendar
year following receipt of the Registration for the Subsequent Product from the
FDA in the event that Net Sales for such calendar year have not reached $****;
(iv) the end of the third full calendar year following receipt of the
Registration for the Subsequent Product from the FDA in the event that Net Sales
for such calendar year have not reached $****; (v) the end of the fourth full
calendar year following receipt of the Registration for the Subsequent Product
from the FDA in the event that Net Sales for such calendar year have not reached
$****; (vi) the end of the fifth full calendar year following receipt of the
Registration for the Subsequent Product from the FDA in the event that Net Sales
for such calendar year have not reached $**** or (vii) the entry of a Generic
Product of the Subsequent Product or any other sustained release Subsequent ****
product indicated for pain management that has twice a day, or less frequent,
dosing pursuant to such product's label and not using Tris Technology.
Otherwise, such restriction shall end when Alpharma is no longer developing,
marketing or selling a Subsequent Product under this Agreement for any reason.

(b) For the period defined in Section 3.6.3(a), Tris shall not, either itself or
otherwise through a Third Party use, sell, assign, license or make available to
any Third Party the Tris Technology for use in connection with the marketing or
sale of any liquid Opioid product indicated on its label for the management of
pain for marketing or sales directly or indirectly to the institutional customer
market in the United States and Mexico, which is comprised of long-term care
facilities, nursing homes, hospitals, hospices and other similar institutional
customers. In addition to all remedies that Alpharma has in equity or law for
breach of the foregoing, Tris shall ensure that any agreement that it enters
with respect to any liquid Opioid product indicated for the management of pain
with a Third Party for the United States or Mexico shall include Alpharma as a
third party beneficiary, in the event that such liquid Opioid product is sold or
marketed into the institutional customer market in the United States and Mexico.
Tris shall provide Alpharma with an excerpt from any such agreement with a Third
Party that sets forth such third party beneficiary provision. For avoidance of
doubt this Section 3.6.3(b) shall not limit the ability of Tris or its licensees
and sublicensees to market and sell liquid Opioid products indicated for the
management of pain, other than Oral Containing Products, to other than the
institutional customer market in the United States and Mexico, including without
limitation office-based physician or retail office-based markets in the United
States and Mexico.

3.6.4 Without limiting Alpharma's rights under Sections 3.5.8 or 4.4, Alpharma
may request, and upon such request, Tris shall, in collaboration with Alpharma,
prepare all Registration Applications, including the IND and NDA for the
reference listed doses of the Products in the U.S. In addition, Alpharma may
request that Tris file such Registration Applications in Alpharma's name and
after Alpharma's full review. Alpharma may at anytime withdraw its request and
complete such Registration Applications without the assistance of Tris. As
compensation for taking the actions set forth in this Section, Tris shall
receive a total of $**** upon its completion, in a manner reasonably acceptable
to Alpharma, of all Registration Application necessary in connection of such
Products in the U.S., with $**** payable upon Tris' commencement of the first
such Registration Application following Alpharma's request, and the balance
payable upon the submission to the FDA of the last Registration Application
contemplated by the Parties pursuant to this Agreement. If Tris is requested to
take actions under this Section with respect to the Registration Applications
but does not complete said Registration Applications, regardless of the cause or
reason, Tris shall be entitled to retain the initial payment of $****. In
addition to the foregoing payments, Alpharma shall pay for any filing fees
(e.g., PDUFA fees) in connection with the filing of the foregoing Registration
Applications. In the event that Alpharma requests any strength (after the first
strength) of the Initial Product which requires additional Pilot Study(ies) or
Pivotal Study(ies) for Registration, the Parties shall negotiate in good faith
an appropriate fee for such work.

4. Development and Regulatory Program.

4.1 Overview of the Development and Regulatory Program; Initial Development and
Regulatory Program Activities. Within thirty (30) business days following the
Effective Date, the Parties shall commence a program of research, formulation,
pre-clinical, clinical development, process development, stability studies,
scale-up, analytical work and validation batches for the Product designed to
develop the Products and obtain Registration in the sequence set forth in
Section 4.2 (the "Development and Regulatory Program"), for commercialization of
the Products by Alpharma in accordance with Section 5. Each of the Parties shall
perform the Development and Regulatory Program in a good scientific manner, and
in compliance with all applicable laws, rules and regulations and shall endeavor
to achieve the approval of the Products within the Territory efficiently and
expeditiously. Each Party shall proceed diligently with its portion of the
Development and Regulatory Program allocating sufficient time, effort, equipment
and skilled personnel to complete all activities successfully and promptly.

4.2 Product Development Plan. The Parties shall, through the Development
Committee, prepare an annual product development plan for the Products in the
Territory (the "Product Development Plan" or "PDP") setting forth the plan of
research, development and regulatory activities to be undertaking by the
Parties, which shall be approved by and updated quarterly by the Committee and
be further subject to the mutual agreement of the Parties. The initial PDP for
the Product shall be attached to this Agreement as Exhibit 4.2, shall provide
that initial product development work will be performed with respect to the
Initial Product. In the event that a determination is made under Section
3.2.1(f), pursuant to the process set forth in Section 3.1, of the successful
completion of the Pilot Study(ies) ****, then Alpharma shall proceed with the
Subsequent Product development program and provide prompt written notice to
Tris. In the event that a determination is made under Section 3.2.1(f), pursuant
to the process set forth in Section 3.1, that the Pilot Study(ies) did not
demonstrate ****, then Alpharma shall determine whether to continue with the
Initial Product development program and whether to commence the Subsequent
Product development program. In such event, Alpharma shall have the right, in
its sole discretion, to continue with the Initial Product development program
independent of its decision with respect to whether to commence the Subsequent
Product development program. Such determinations shall be made by Alpharma and
communicated to Tris within fifteen (15) days after the results of the Pilot
Study(ies) has been reviewed by the Development Committee. The PDP shall set
forth which Pilot Study(ies) and Pivotal Study(ies) are currently contemplated
by the Parties.

4.3 Responsibilities of Tris under the Development and Regulatory Program. As
part of the Development and Regulatory Program, and subject to the funding
obligations of the Parties set forth in Sections 4.4.11 and  4.6, Tris shall:

4.3.1 have the right and responsibility to manufacture, or, with the consent of
Alpharma, have manufactured, and supply the Products for all pre-clinical and
clinical uses and the Products for commercial uses, the manufacture of which
shall be in accordance with the Specifications, the terms of this Agreement and
all applicable US Federal laws, rules and regulations including, but not limited
to, cGMP and all applicable laws and regulations in the jurisdictions in the
Territory in which Alpharma intends to market and sell the Products.
Notwithstanding the foregoing, in the event that Alpharma shall have the right
to require Tris to manufacture and supply to Alpharma (or its designee)
Anti-caking Complex pursuant to Section 8.9.1 for use in the manufacture of the
Products, then thereafter Alpharma (or its designee) shall have the right, as
contemplated in this Agreement, to manufacture or have manufactured for
commercial uses the finished packaged form of the Products;

4.3.2 during the Development and Regulatory Program, keep Alpharma informed,
through regular, periodic written reports, which may be brief summaries, at
least once in each Calendar Quarter and through such meetings, review of
relevant files and data and facility visits as Alpharma may reasonably request,
of all development progress being made by Tris with respect to all activities
related to the Products; prepare, and file the drug master file for the
Anti-caking Complex and its process of the manufacture of the Products with the
FDA (which shall include substantially the items listed on Exhibit 4.3.2
attached hereto) (the "DMF") in support of Alpharma's Registration Applications
for the Products with the Regulatory Authorities and provide Alpharma with the
right to cross-reference the DMF in its Registration Applications for the
Products with the Regulatory Authorities; provided that, except as otherwise
provided in this Agreement, Tris shall have no obligation to provide Alpharma
with a copy of the DMF, but it shall provide such materials, including without
limitation a copy of the DMF for review by independent patent counsel reasonably
acceptable to Tris for the sole purpose of advising Alpharma with respect to
freedom to operate issues related to the Tris Technology. During the period that
Tris is preparing the DMF, Tris and Alpharma shall consult and discuss any
additional activities, in addition to those set forth on Exhibit 4.3.2, that
will be reasonably necessary or required for FDA approval with respect to the
DMF. In the event that the Parties cannot agree on such additional activities,
then Tris shall engage a consultant to review the items on Exhibit 4.3.2 and
determine whether any other activities are necessary for such FDA approval. Tris
shall retain **** or such other consultant as may be mutually agreeable to both
Parties. Alpharma shall reimburse Tris for **** percent (****% of the costs of
such consultant, up to a maximum reimbursement amount of $****). The consultant
shall provide a report of its recommendations to both Parties, and both Parties
shall be entitled to meet and discuss such report with such consultant. After
the final report issues, both Parties shall accept and implement the
recommendations contained in the report;

4.3.3 take the lead in, and be responsible for, all communications with the FDA
arising during review of the DMF for the Products submitted by Tris;

4.3.4 promptly upon availability and in accordance with the timeline set forth
in the Development Plan deliver to Alpharma sufficient quantities of the Initial
Product from the batch utilized for the Pivotal Study(ies), for Alpharma to
conduct testing in accordance to the Protocol entitled ****. In the event that
the results of such testing do not, in Alpharma's reasonable judgment based upon
**** Product in the conduct of the testing pursuant to such protocol, **** then
Alpharma shall have the right to terminate this Agreement, with no further
payments due or owing to Tris;

4.3.5 pay **** percent (****%) of the cost of any Product used in a maximum of
two (2) 3-way Pilot Study(ies) and one (1) Pivotal Study(ies) (fed, fast and
steady state) for each of the Subsequent Product and the Initial Product and pay
fifty percent (50%) of the cost of any additional Pilot Study(ies) or Pivotal
Study(ies) (including Product costs) as required by Section 4.4.11;

4.3.6 pay **** percent (****%) of any CRO penalty costs incurred by Alpharma
that arise as a sole and direct result of any delay in delivery of Product to be
used in the Pilot Study(ies) and/or Pivotal Study(ies) referenced in Section
4.3.5, where such delivery is the responsibility of Tris pursuant to the
timelines set forth in the PDP or as otherwise determined by the Development
Committee, provided that Alpharma has placed orders for such requirements as
required pursuant to Section 8.2.4;

4.3.7 be responsible for the QA release of all Product that will be used in the
Pilot Study(ies) and Pivotal Study(ies), and ship such Product to Alpharma,
unless otherwise instructed by Alpharma with respect to the shipping
destination;

4.3.8 if Alpharma determines, pursuant to Section 4.2, that the results of the
Pilot Study(ies) for the Initial Product support initiation of the Subsequent
Product development program, Tris shall commence such program within fifteen
(15) days after Alpharma gives the instruction contemplated by Section 4.4.8;
and

4.3.9 perform such other responsibilities with respect to the Development and
Regulatory Program as may be determined by the Committee and mutually agreed
upon by the Parties from time to time.

4.4. Responsibilities of Alpharma under the Development and Regulatory Program.
As part of the Development and Regulatory Program, and subject to the funding
obligations of the Parties set forth in Section 4.4.11 and 4.6, Alpharma shall:

4.4.1 prepare and file with the Regulatory Authorities those regulatory filings
deemed necessary or desirable by Alpharma to undertake the development
activities contemplated by the Development and Regulatory Program;

4.4.2 prepare and file those Registration Applications and other regulatory
filings deemed necessary or desirable by Alpharma with the Regulatory
Authorities to obtain all Registrations that Alpharma deems necessary or
desirable to market and sell the Products in the United States and, in
Alpharma's discretion, in each other country in the Territory;

4.4.3 take the lead in, and be responsible for, all communications with the
Regulatory Authorities arising during review of the Registration Applications
for the Products submitted by Alpharma (or by Tris on behalf of Alpharma
pursuant to Section 3.6.4), provided that Alpharma will: (i) consult in advance
with Tris with respect to any substantive or material filings or correspondence
with the Regulatory Authorities to be made by Alpharma in accordance with this
Agreement and the Development and Regulatory Program; and (ii) promptly provide
Tris copies of any correspondence received from the Regulatory Authorities;

4.4.4 file the IND and NDA for the Products;

4.4.5 own and maintain all Registration Applications, Registrations and other
regulatory filings and approvals for the Products in the Territory;

4.4.6 prepare the product label included in the Registration for the Products in
the Territory, subject to review and approval of any proposed labels by the
Development Committee;

4.4.7 keep Tris informed as to the status of all Registration Applications and
other regulatory filings made pursuant to this Agreement;

4.4.8 if Alpharma determines, pursuant to Section 4.2, that the results of the
Pilot Study(ies) for the Initial Product support initiation of the Subsequent
Product development program, then Alpharma shall give Tris instructions to
commence such program within fifteen (15) days after such determination is made;

4.4.9 subject to the confidentiality obligations under Section 11, grant Tris
the right to use and cross-reference all pre-clinical and clinical data, INDs,
clinical trial protocols and plans, Registration Applications, including
Registrations and other regulatory filings, studies, information and materials
relating to the development of the Products in the Territory for use by Tris or
its licensees and sublicensees solely in connection with the regulatory approval
of the Products outside of the Territory;

4.4.10 ****;

4.4.11 design the protocols for the Pilot Study(ies) and Pivotal Study(ies) and
select and engage a CRO to perform the Pilot Study(ies) and Pivotal Study(ies)
and make all required payments directly to the CRO conducting same; provided
that Alpharma shall be required to fund, for each of the Initial Product and the
Subsequent Product, a ****3-way Pilot Study(ies) and **** Pivotal Study(ies)
(fed, fast and steady state) for each of the Products, including the cost
incurred for the conduct of any in vivo studies related to alcohol (provided
that subject to the payments set forth below, Tris shall pay all costs
associated with in vitro studies related to alcohol), the out-of-pocket expenses
of any Pilot Study(ies) or Pivotal Study(ies) paid to Third Parties (including
Product costs paid to a Third Party or Product supply, development and testing
costs incurred by Tris, either internally or from a Third Party, for the
manufacture of the Products by Tris). Alpharma shall pay for costs incurred by
Tris either internally of from a Third Party, for the conduct of any in vitro
studies required by the FDA or requested by Alpharma to support its regulatory
filings or marketing efforts **** , plus **** percent (****%). For any studies
in excess of the three studies referred to herein for each Product: (i) to be
agreed upon by the Parties; and (ii) to be funded equally by each of Alpharma
and Tris using such methods and procedures as the Parties shall agree upon at
such time; provided that the Parties may agree that some or all of Tris'
contribution may be provided in the form of credits against future milestones or
royalties. For clarity, in the event that Alpharma wishes to include any ****
which requires additional Pilot Study(ies) or Pivotal Study(ies) for
Registration, the Parties shall negotiate in good faith an appropriate fee for
such work, and Tris shall not be required to fund **** percent (****%) of the
costs associated with additional studies as a result thereof.

4.4.12 use Commercially Reasonable Efforts to cause the CRO to initiate and
complete the Pilot Study(ies) in conformity with the time frame contained in the
Development and Regulatory Program.;

4.4.13 use Commercially Reasonably Efforts to cause the CRO to initiate and
complete the Pivotal Study(ies) in conformity with the time frame contained in
the Development and Regulatory Program;

4.4.14 select and manage the business relationship with the API supplier; and

4.4.15 perform such other responsibilities with respect to the Development and
Regulatory Program as may be determined by the Committee and mutually agreed
upon by the Parties from time to time.

4.5 Conduct of Development and Regulatory Program. The Parties, acting in
accordance with this Section 4 and the applicable PDPs, as updated, shall use
Commercially Reasonable Efforts to develop and obtain Registration of the
Products in the United States and, in Alpharma's discretion, in each other
country in the Territory. Without limiting the generality of the foregoing,
during the term of the Development and Regulatory Program, Tris and Alpharma
shall:

4.5.1 cooperate with each other to implement the PDP, as updated, and such other
activities that, from time to time, the Parties mutually decide are necessary or
useful for the success of the Development and Regulatory Program;

4.5.2 use Commercially Reasonable Efforts to perform the work set out to be
performed by such Party in the PDP;

4.5.3 conduct its activities under the Development and Regulatory Program in
good scientific manner, and in compliance in all material respects with all
requirements of applicable laws, rules and regulations, and all other
requirements of any applicable cGMP, good laboratory practice and current good
clinical practice to attempt to achieve the objectives of the Development and
Regulatory Program efficiently and expeditiously;

4.5.4 maintain records, in sufficient detail and in good scientific manner,
which shall be complete and accurate and shall fully and properly reflect all
work done and results achieved in connection with the Development and Regulatory
Program in the form required under all applicable laws and regulations; and

4.5.5 allow representatives of the other Party, upon reasonable prior written
notice and during normal business hours, to visit such Party's facilities where
any activities under the Development and Regulatory Program are being conducted,
and consult, during such visits and by telephone, with personnel performing work
on the Development and Regulatory Program, so long as such visits and
consultations are not unreasonably disruptive; and provided that each Party
shall be required to provide the other Party a list of any consultants and/or
representatives of the first Party at least ten (10) days in advance of such
consultant/representatives first visit to the second Party, and the second Party
shall not be required to permit visits from any consultant/representative of the
first Party also engaged by any Third Party reasonably determined by the first
Party to be a competitor of the first Party. Each Party, its representatives and
consultants shall maintain any information received (whether by observation or
otherwise) during such visit in confidence in accordance with Section 11 and
shall not use such information except to the extent otherwise permitted by this
Agreement.

4.6 Development and Regulatory Funding; Development Milestones.

4..6.1 Except to the extent specifically stated herein, each Party shall bear
all costs incurred by it in conducting their respective activities under the
Development and Regulatory Program.

4.6.2 In partial consideration for the development of the Products hereunder,
Alpharma shall pay to Tris the milestone payment amounts set forth below within
thirty (30) days of the first achievement of the following milestone events
(each, a "Milestone Event"), except that the payment due upon Milestone Event 1
(the execution of this Agreement) shall be due and payable on the Effective
Date:



 

Milestone Event

Initial Product

Subsequent Product

1. Upon the execution of this Agreement

$****

 

2. Upon a determination under Section 3.2.1(f), pursuant to the process set
forth in Section 3.1, of the successful completion of Pilot Study ****, or if
Alpharma decides to continue the development of the Initial Product after
completion of the Pilot Study

$****



3. Upon a determination under Section 3.2.1(f), pursuant to the process set
forth in Section 3.1, of the successful completion of Pivotal Study ****, or if
Alpharma decides to continue the development of the Initial Product after
completion of the Pivotal Study

$****

 

4. Upon written notice under Section 4.2 to initiate the development program for
the Subsequent Product

 

$****

5. Upon a determination under Section 3.2.1(f), pursuant to the process set
forth in Section 3.1, of the successful completion of Pilot Study ****, or if
Alpharma decides to continue the development of the Subsequent Product after
completion of the Pilot Study

 

$****

6. Upon a determination under Section 3.2.1(f), pursuant to the process set
forth in Section 3.1, of the successful completion of Pivotal Study ****, or if
Alpharma decides to continue the development of the Subsequent Product after
completion of the Pivotal Study

 

$****

7. Upon submission to the FDA of an NDA application for the Initial Product and
the Subsequent Product

$****

$****

8. Upon FDA approval of Registration for each respective Products

$****

$****

9. Upon delivery of launch quantities of Product, provided that such launch
quantities of each Product have been delivered to Alpharma or its agents within
four (4) months of receipt of firm order from Alpharma for launch quantity for
each respective Product.

$****

$****

10. Upon the **** one or both Products.

$**** (if **** the Initial Product)

$**** (if **** the Subsequent Product)



4.6.3 In addition to the milestone payments, Alpharma shall pay to Tris: (i)
$**** for **** of the Initial Product ****) which requires one registration
batch, and (ii) $**** for **** which requires three registration batches, in
each case which Alpharma requests in writing be included in the Development and
Regulatory Program; provided that in the event that the batch size for a
registration batch for either clause (i) or clause (ii) exceed ****, Alpharma
shall pay Tris an additional $**** (in **** equivalence with ****) contained in
**** in excess of ****. Fifty percent (50%) of such payment shall be sent
together with the written request with the remainder of the payment to be made
within thirty (30) days after Tris delivers the results of the stability testing
under the Development and Regulatory Program related to such ****. In the event
that there are additional requirements necessary for the development of
additional strengths, formulations or dosages that are not anticipated by this
Section, the Parties agree to negotiate in good faith the appropriate fees for
such work.

5. Commercialization Program.

5.1 Generally. The commercialization program for each of the Products shall
begin at a time reasonably in advance of the anticipated approval date of the
NDA for said Product and Alpharma shall use Commercially Reasonable Efforts to
effect activities to sell, offer for sale, advertise, market, promote, launch
(including pre-launch marketing) and commercialize the Product in the United
States and, in Alpharma's discretion, in each other country in the Territory
during the Term as set forth in this Agreement (the "Commercialization
Program").

5.2 Alpharma Responsibilities; Rights. Subject to Section 5.3, Alpharma, either
itself or by and through its Affiliates, permitted sublicensees and contracted
Third Parties, shall be responsible for, and shall have the exclusive right to
engage in, all marketing, advertising, promotion, launch and sales activities in
connection with the marketing of the Products in the Territory. As part of the
Commercialization Program, subject to Section 5.2.9, Alpharma shall:

5.2.1 use Commercially Reasonable Efforts to perform pre-commercialization
analysis, planning, market preparation, and related marketing activities for the
Products in the United States;

5.2.2 use Commercially Reasonable Efforts to commercialize the Products in the
United States and, in Alpharma's discretion, in each other country in the
Territory after having obtained all Registrations necessary to market and sell
each Product in each such country, including, in each case to use Commercially
Reasonable Efforts to launch each Product in each country within four (4) months
thereafter;

5.2.3 commencing with the calendar year in which launch of a Product is
expected, at Tris' request, deliver to Tris for its review and comment, a
proposed overview marketing plan for each Product including activities expected
to be undertaken during the upcoming calendar year as part of the
Commercialization Program in the Territory and a timeline and budget for
undertaking the same in the form prepared by Alpharma in the ordinary course of
business (such plan, an "Marketing Plan"). In addition, Alpharma shall deliver
any material modifications made to any Marketing Plan on a Calendar Quarter
basis in the form prepared by Alpharma in the ordinary course of business;

5.2.4 carry out the distribution, marketing and sales of the Products in the
United States and, at Alpharma's discretion, the other countries in the
Territory;

5.2.5 conduct the Commercialization Program in compliance in all material
respects with applicable laws; rules and regulations in the Territory;

5.2.6 use Commercially Reasonable Efforts to manage reimbursement for the
Products in the appropriate reimbursement channels (health maintenance
organizations, pharmacy benefit management companies and institutional
customers);

5.2.7 at the request of Tris, provide periodic updates of all sales and
marketing activities being taken pursuant to the Marketing Plan, not more
frequently than once every Calendar Quarter, in reasonable detail of all
Alpharma's efforts in this regard; and

5.2.8 maintain records, which shall be complete and accurate in all material
respects and shall fully and properly reflect all revenues in connection with
the Product.

5.2.9 ****

5.3 Product Termination.

5.3.1 In the event that Alpharma fails to: (A) launch the Subsequent Product or
Initial Product (considered individually) in the United States within ****
months of completion of all activities (including, if required, receipt of
Registration) required for the marketing of said Product therein, provided that
such time period shall be extended by the delay caused by any event outside the
control of Alpharma that directly delays any such Product launch; or (B) utilize
Commercially Reasonable Efforts to market said Product within the United States
and such failure continues for **** days after written notice thereof was
provided to Alpharma by Tris (or, if such failure cannot be cured within such
****-day period, if Alpharma does not commence and diligently continue actions
to cure such failure during such **** period), Tris shall have the right, in its
sole discretion, to terminate the Commercialization Program and this Agreement
with respect to such Product in the Territory, in accordance with Section
13.4.2.

5.3.2 Notwithstanding anything set forth in the preceding to the contrary,
nothing set forth in this Section 5.3 is intended to relieve Alpharma of its
obligations to use Commercially Reasonable Efforts to commercialize, market and
sell the Product in the Territory as required hereunder.

6. Royalties; Sales Milestones; Payment.

6.1 Royalties.

6.1.1 As partial consideration to Tris for the license and other rights granted
to Alpharma under this Agreement, during the Term Alpharma shall pay to Tris a
royalty on the sale of the Products in each country in the Territory by
Alpharma, its Affiliates and permitted sublicensees equal to (x) **** percent
(****%) of Net Sales of the Subsequent Product, and (y) (A) **** percent (****%)
of Net Sales of the Initial Product on the first $**** of Net Sales in each of
the first **** twelve (12) month periods of commercial sales commencing with the
first calendar month in which the launch of the Initial Product occurs, and (B)
**** percent (****%) of Net Sales of the Initial Product for all other Net Sales
not included in clause (A); in each of case for the longer of: **** (the
"Royalty Term").

6.1.2 Product is being sold in any country in the Territory, for any Calendar
Quarter in which sales of the Subsequent Product or the Initial Product, as the
case may be, measured on a number of units sold basis are at least **** percent
(****%) lower than the average number of units of Product sold by Alpharma and
its Affiliates and sublicensees during each of the four Calendar Quarters prior
to the launch of such Generic Product, then the Net Sales royalty set forth in
Section 6.1.1 for either the Subsequent Product or the Initial Product, as the
case may be, shall be reduced on a country-by-country basis to ****%.

For purposes of clarity, the foregoing royalty reduction shall not apply to any
Calendar Quarter in which the number of units of Product sold by Alpharma and
its Affiliates and sublicensees are not at least **** percent (****%) lower than
the average number of units of Product sold in the four Calendar Quarters prior
to launch of such Generic Product, as described above.

6.1.3 If either Party deems it necessary to obtain a license, or other rights to
any Blocking Patents with respect to any Product, such Party shall notify the
other Party.

(a) If the other Party agrees, then the Parties shall discuss in good faith the
procedure by which the Parties will seek to obtain such license or other rights.
The costs paid to a Third Party (including royalties upfront, initial, milestone
and periodic payments, court awarded damages and settlement payments) associated
with obtaining such license or other rights shall be shared equally by the
Parties in the following manner: all costs shall be paid by Alpharma to such
Third Party, provided that **** percent (****%) of such costs shall be
reimbursed to Alpharma by crediting at any one time (until such time as Alpharma
has recovered such costs) up to **** percent (****%) of any royalty payments due
with respect to Net Sales of such Product; and Alpharma may carry forward any
unreimbursed amount to be credited against future payments due with respect to
Net Sales of such Product until the full **** percent (****%) of such costs
(including royalties upfront, initial, milestone and periodic payments, court
awarded damages and settlement payments) paid by Alpharma have been fully
recaptured by Alpharma.

In the case where the Blocking Patent is one of the Subject Patent(s) **** the
costs paid to a Third Party (including royalties upfront, initial, milestone and
periodic payments, court awarded damages and settlement payments) associated
with obtaining such license or other rights shall be borne by the Parties in the
following manner: all costs shall be paid by Alpharma to such Third Party,
provided that **** percent (****%) of such costs shall be reimbursed to Alpharma
by (i) Tris, within thirty (30) days after receipt of written request therefor
(together with evidence of such costs) paying to Alpharma an amount equal to the
lesser of **** percent (****%) of: (A) such documented costs paid to the Third
Party at the time of obtaining such license or other right, or (B) the royalties
paid by Alpharma during the then immediately preceding **** with respect to Net
Sales of such Product, and (ii) thereafter crediting at any one time (until such
time as Alpharma has recovered such costs) up to **** percent (****%) of any
royalty payments due with respect to Net Sales of such Product; and Alpharma may
carry forward any unreimbursed amount to be credited against future payments due
with respect to Net Sales of such Product until the full **** percent (****%) of
such costs (including royalties upfront, initial, milestone and periodic
payments, court awarded damages and settlement payments) paid by Alpharma have
been fully recaptured by Alpharma.

(b) If the other Party disagrees with the initial assessment, the Parties shall
obtain an opinion of independent patent counsel reasonably acceptable to both
Parties to make such determination, and such opinion shall be binding on both
Parties. In the event that such opinion indicates that there is a Blocking
Patent with respect to a Product, then the Parties shall immediately proceed in
the manner provided in Section 6.1.3(a). The Party making the incorrect
assessment shall be solely responsible for all attorney fees incurred in
connection with this Section 6.1.3(b).

6.1.4 Notwithstanding anything contained herein to the contrary, Alpharma agrees
that, with respect to the Subsequent Product, not later than the during the
following full calendar years following the year in which said Product receives
an approved NDA from the FDA, Alpharma, together with its Affiliates and
permitted sublicensees, if any, shall achieve the following minimum Net Sales of
the Subsequent Product in the Territory, each as set forth in the following
table:

Full Calendar Year

Minimum Net Sales

****

$****

****

$****

****

$****



In the event Alpharma fails to achieve the Minimum Net Sales requirements with
respect to the Subsequent Product as set forth in this Section 6.1.4 during any
Full Calendar Year noted in the table above for any reason other than an
directly attributable to an Inability to Supply, Tris shall, as the sole right
and remedy available to it under this Agreement, be entitled to terminate this
Agreement with respect to the Subsequent Product pursuant to Section 13.4.1,
provided that for all purposes hereunder Alpharma may satisfy its Minimum Net
Sales requirements by the payment of an amount equal to ****% of the Net Sales
shortfall for such Full Calendar Year.

6.2 Sales Milestones. In partial consideration for the development of the
Subsequent Product hereunder, Alpharma shall pay to Tris the milestone payment
amounts set forth below within thirty (30) days of the first achievement of the
following milestone events:

6.2.1 Upon annual calendar year total Net Sales of the Subsequent Product in the
Territory exceeding $**** for the first time, a milestone payment of $**** shall
be paid by Alpharma to Tris;

6.2.2 Upon annual calendar year total Net Sales of the Subsequent Product in the
Territory exceeding $**** for the first time, a milestone payment of $**** shall
be paid by Alpharma to Tris;

6.2.3 Upon annual calendar year total Net Sales of the Subsequent Product in the
Territory exceeding $**** for the first time, a milestone payment of $**** shall
be paid by Alpharma to Tris; and

6.2.4 Upon annual calendar year total Net Sales of the Subsequent Product in the
Territory exceeding $**** for the first time, a milestone payment of $**** shall
be paid by Alpharma to Tris.

For example, and not by way of limitation, if in the first part of a given
calendar year annual calendar year Net Sales of the Subsequent Product in the
Territory exceeding $**** for the first time, then the $**** milestone payment
shall be paid, and if later in the same calendar year annual calendar year Net
Sales of the Subsequent Product in the Territory exceeding $**** for the first
time, then another milestone payment in the amount of $**** shall be paid with
the caveat that each of the individual milestone payments set forth in Sections
6.2.1 through 6.2.4 shall be paid only once. Furthermore, the Parties agree that
no sales milestones are due with respect to the Initial Product.

6.3 Payments.

6.3.1 Beginning with the Calendar Quarter in which the First Commercial Sale of
each of the Subsequent Product and Initial Product is made in the Territory, and
for each Calendar Quarter thereafter, royalty payments shall be made by Alpharma
to Tris pursuant to Section 6.1 within forty-five (45) days following the end of
each relevant Calendar Quarter. Each royalty payment shall be accompanied by a
report, summarizing the total gross sales of each Product, on a
country-by-country basis, total Net Sales for each (including an itemization of
the deductions applied to such gross sales to derive such Net Sales) during the
relevant Calendar Quarter, the calculation of royalties, if any, due thereon,
and any credits or reductions being claimed. In the event that no royalties are
payable in respect of a given Calendar Quarter, Alpharma shall submit a royalty
report so indicating.

6.3.2 All other payments to be made under this Agreement shall be made in
accordance with the terms set forth in the applicable Section(s) regarding such
payments.

6.4 Mode of Payment; Interest.

6.4.1 All payments required under this Agreement shall be made in U.S. dollars,
regardless of the country(ies) in which sales are made, via wire transfer of
immediately available funds as directed by Tris from time to time. For the
purposes of computing Net Sales of the Product sold in a currency other than
U.S. dollars, such currency shall be converted into U.S. dollars at an exchange
rate equal to the buy rate of U.S. dollars published in the East Coast Edition
of The Wall Street Journal for the last business day of the applicable Calendar
Quarter. Such payments shall be without deduction of exchange, collection or
other charges.

6.4.2 Tris shall be entitled to interest on all late payments. Such interest
shall be calculated from the date such amount was due until the date such amount
is actually paid, at the rate of two percent (2%) over the prime rate of
interest reported in The Wall Street Journal (East Coast Edition) for the date
such amount was due.

6.5 Records Retention. Commencing with the First Commercial Sale of the Product,
Alpharma shall keep complete and accurate records pertaining to the sale of
Product for a period of three (3) calendar years after the year in which such
sales occurred, and in sufficient detail to permit Tris to confirm the accuracy
of the royalties paid by Alpharma hereunder.

6.6 Audits. At the request and expense of either Party ("Auditing Party"), the
other Party ("Audited Party") shall permit an independent, certified public
accountant appointed by the Auditing Party and reasonably acceptable to the
Audited Party, at reasonable times and upon reasonable written notice, to
examine such records as may be necessary for the sole purpose of verifying the
calculation of the Fully Burdened Manufacturing Cost, the calculation of and
reporting of Net Sales and the correctness of any royalty or other payment made
under this Agreement for any period within the preceding three (3) years. Said
accountant shall not disclose to the Auditing Party or any other person any
information, except that such accountant may disclose to the Auditing Party the
fact of a deficiency, the lack of a deficiency or any overpayment, and the
degree thereof, including the dollar amount. All results of any such examination
shall be made available to the Audited Party. In the event that any audit
reveals an under-payment or an overpayment in the amount of royalties or other
payment obligation that should have been paid by the Audited Party to the other,
then the underpayment amount shall be paid, or the over payment amount shall be
returned, within forty-five (45) days after the Party to receive such payment
makes a demand therefore, plus interest thereon if such amount is in excess of
five percent (5%) of the amount that actually should have been paid. Such
interest shall be calculated from the date such amount was due or over-paid
until the date such amount is actually paid, at the rate of two percent (2%)
over the prime rate of interest reported in the East Coast Edition of The Wall
Street Journal for the date such amount was due. In addition, if the
underpayment or overpayment is in excess of five percent (5%) of the amount that
actually should have been paid, then, if the Party receiving payment hereunder
has paid for the audit, the paying Party shall reimburse the Auditing Party for
the reasonable cost of such audit.

6.7 Taxes. In the event that a Party is mandated under the laws of a country to
withhold any tax to the tax or revenue authorities in such country in connection
with any payment to the other Party, such amount shall be deducted from the
payment to be made by such withholding Party, provided that the withholding
Party shall take reasonable and lawful actions, at the other Party's sole cost,
to avoid and minimize such withholding and promptly notify the other Party so
that the other Party may take lawful actions to avoid and minimize such
withholding. The withholding Party shall promptly furnish the other Party with
copies of any tax certificate or other documentation evidencing such withholding
as necessary to satisfy the requirements of the United States Internal Revenue
Service related to any application by such other Party for foreign tax credit
for such payment. Each Party agrees to cooperate with the other Party in
claiming exemptions from such deductions or withholdings under any agreement or
treaty from time to time in effect.

6.8 Bartering and Bundling Prohibited. Alpharma, their Affiliates and permitted
sublicensees shall not accept or solicit any bartered goods or services for the
sale of any Product. The Product may not be sold in any bundled transaction with
any other products or any service by Alpharma (or Tris) or their respective
Affiliates or permitted sublicensees unless a reasonable pro-rata allocation of
the payments received in such bundled transaction is attributable to the Product
contained in the bundle.

7. Grant Of Rights.

7.1 License Grants; Covenants.

7.1.1 Subject to the terms and conditions of this Agreement, Tris hereby grants
to Alpharma, an exclusive, (even as to Tris) license throughout the Territory,
with the right to grant sublicenses in accordance with Section 7.2, under the
Tris Technology, to conduct the Development and Regulatory Program and the
Commercialization Program, with respect to the Products including Tris
Technology which may result from the Development and Regulatory Program and to
use, market, sell, have sold and distribute such Product in the Territory;
provided, however, that nothing in this Section 7.1 shall alter the rights of
Tris contained in this Agreement to manufacture the Product.

7.1.2 Subject to the terms and conditions of this Agreement, Alpharma on behalf
of itself (including its Affiliates) and its (sub)licensees (and its and their
successors and assigns), shall covenant not to sue Tris or any of its Affiliates
or sublicensees (or any of its or their permitted successors or assigns) under
or in connection with, and shall agree not to commence, aid, prosecute, or cause
to be commenced, aided or prosecuted, any action or other proceeding against any
such entity with respect to any Alpharma intellectual property that would be
infringed or misappropriated by the manufacture or use of the Products (or the
Anti-caking Complex) in the Territory.

7.1.3 Except as expressly set forth in this Agreement, no license is granted by
Tris under its rights in any Tris Technology or Alpharma as to any Alpharma
right whatsoever for any activities by the licensee that are outside the scope
of the license grant in this Section 7.1, or outside the scope of the licensee's
rights and responsibilities under the Development and Regulatory or
Commercialization Programs.

7.2 Sublicensing. Alpharma may grant sublicenses of the licenses granted to
Alpharma under Section 7.1; provided, however, that no sublicense granted by
Alpharma pursuant to this Section 7.2 shall be valid unless: (i) Alpharma shall
submit all proposed sublicense agreements to Tris for approval, which approval
shall not be unreasonably withheld or delayed and which approval shall not be
required in connection with a sublicense to an Affiliate of Alpharma; (ii)
Alpharma shall guarantee and be responsible for the making of all payments due,
and the making of any reports under this Agreement, with respect to sales of
Products by its Affiliates or sublicensees and their compliance with all
applicable terms of this Agreement; (iii) each Affiliate or sublicensee agrees
in writing to maintain books and records and permit licensor to review such
books and records pursuant to the relevant provisions; (iv) such sublicense
agreement requires it to continue in full force and effect in accordance with
the terms and conditions of the respective sublicense agreement upon the
termination of this Agreement, and permits licensee to assign to licensor such
sublicense agreements; and (v) such sublicense agreement requires such
sublicensee to observe all other applicable terms of this Agreement. In
addition, no sublicense granted by Alpharma pursuant to this Section 7.2 shall
be valid unless each such Affiliate or sublicensee agrees in writing to maintain
appropriate records and permit Tris, jointly with Alpharma to inspect such
records and visit such facilities pursuant to the relevant provisions of
Sections 5.2.8, 6.5 and 6.6, and to observe all other applicable terms, of this
Agreement. Alpharma shall promptly provide Tris with notice of any sublicense
granted pursuant to this Section 7.2, and provide a copy of the executed
sublicense agreement to Tris upon its request.

7.3 Trademarks; Logos. Alpharma shall market the Products throughout the
Territory under a trademark or trademarks (collectively, the "Trademarks")
selected by Alpharma. Alpharma shall own all right, title and interest in and to
such Trademarks. Subject to applicable law and the approval of the applicable
Regulatory Authorities, all labeling and packaging for all Products to be
marketed and sold in the Territory shall contain the Tris trade name or logo and
a reference to the brand name selected by Tris for the Subsequent Platform
Technology or the brand name selected by Tris for the Initial Platform
Technology, as applicable indicating that the Product utilizes one of the Tris
Platform Technologies (collectively, the "Tris Marks"); provided that the use
and depiction of the Tris Marks on the Product packaging and other written
materials will be subordinate to and less prominent than the use of the
Trademarks. Except as otherwise expressly provided in this Agreement, Tris shall
own all right, title and interest in and to all such Tris Marks and Alpharma
shall own all right, title and interest in and to the Trademarks. In connection
with this Section 7.3:

7.3.1 Tris hereby grants to Alpharma a royalty-free license, with the right to
sublicense pursuant to the terms of Section 7.2, to use the Tris Marks, in each
country of the Territory, for the Term of this Agreement, or as provided in
Section 13.8, in connection with the marketing and promotion of the Product as
contemplated in this Agreement. The ownership and all goodwill from the use of
the Tris Marks shall vest in and inure to the benefit of Tris. Tris reserves all
rights not expressly granted herein.

7.3.2 Alpharma hereby grants to Tris a royalty-free license to use the
Trademarks solely in connection with the manufacture of the Products to be sold
by Alpharma under this Agreement. The ownership and all goodwill from the use of
the Trademarks shall vest in and inure to the benefit of Alpharma. Alpharma
reserves all rights not expressly granted herein.

7.3.3 Alpharma hereby acknowledges the exclusive ownership of Tris of the Tris
Marks furnished by Tris (or its Affiliates) for use in connection with the
Products. Alpharma shall not, during the Term or thereafter, except as otherwise
provided in Section 13.8, register, use, or attempt to obtain any right in and
to any such Tris Marks or in and to any name, logo or trademark confusingly
similar thereto. Tris hereby acknowledges Alpharma's exclusive ownership rights
in the Trademarks, and accordingly agrees that at no time during or after the
term of this Agreement to challenge or assist others to challenge the Trademarks
or the registration thereof or attempt to register any trademarks, trade names
or logos confusingly similar to such Trademarks.

7.3.4 All representations of the Tris Marks that Alpharma intends to use shall
first be submitted to Tris for approval (which shall not be unreasonably
withheld or delayed) of design, color, and other details or shall be exact
copies of those used by Tris and shall in any event comply with all usage
guidelines reasonably established and communicated to Alpharma in writing by
Tris from time to time. Any change in Tris guidelines shall require that (a)
Alpharma be permitted to sell any Product in stock complying with the
"pre-change" guidelines and (b) Tris pay the reasonable cost of Alpharma
complying with any changed guidelines. Alpharma shall submit representative
promotional materials using any Tris Mark to Tris for Tris' prompt review and
comment prior to their first use and prior to any subsequent change or addition
to such promotional materials.

8. Manufacturing And Supply.

8.1 Validation Batches.

8.1.1 Based on purchase orders submitted by Alpharma to Tris at least **** days
prior to the requested delivery date, Tris shall manufacture Validation Batches
in a quantity as requested by Alpharma for each of the Initial Product and
Subsequent Product, provided that Tris shall cooperate with Alpharma and use
Commercially Reasonable Efforts to make such Validation Batches in shorter
periods of time to allow Alpharma to optimize the dating of the Product in such
Validation Batches after launch.

8.1.2 Except as set forth in Section 8.1.3, Alpharma shall not make any payments
to Tris for Validation Batches of the Product produced hereunder.

8.1.3 In the event any such Validation Batches meet the Specifications,
regardless of whether such Validation batches can be used and sold by Alpharma
for commercial purposes, Alpharma shall be responsible for paying Tris its
aggregate cost of goods, calculated on a Fully-Burdened Manufacturing Cost basis
(the "Basic Transfer Price") plus (i) ****% if such Validation Batches are sold
by Alpharma as set forth in Section 8.4.2, plus royalties on the sale of such
Validation Batch(es) in accordance with Section 6.1, 6.3 and 6.4, or (ii) ****%
if such Validation Batches are not sold by Alpharma. In the event any such
Validation Batches do not meet the Specifications, Tris shall be responsible for
the costs of appropriately destroying such Validation Batches. The Basic
Transfer Price shall also be used to price commercial supply of the Product as
set out below.

8.1.4 During the process of manufacturing the Validation Batches, the
Development Committee shall determine under Section 3.2.1(g), pursuant to the
process set forth in Section 3.1, the optimal batch size for Product.
Thereafter, Alpharma's forecasts and orders pursuant to Sections 8.3 and 8.4
shall be in multiples of such batch size.

8.2 Supply of the Product; Reserved Capacity.

8.2.1 Tris, at its cost and expense, shall have available in a timely manner,
for exclusive use hereunder, the facilities and equipment reasonably necessary
to meet the supply obligations anticipated under the Development and Regulatory
Program and Commercialization Program and the commercial requirements for the
Product (and/or Anti-caking Complex). From the Effective Date and thereafter
during the Term, subject to the terms and conditions of this Agreement, Tris
shall supply: (i) at its sole cost and expense all of the Parties requirements
of the Product for clinical use; and (ii) all of Alpharma's requirements for,
and Alpharma shall purchase from Tris all of such requirements for, the Product
and/or all of the Anti-caking Complex required to manufacture Alpharma's
requirements for the Products for commercial use in the Territory. Tris shall
not supply the Product (or Anti-caking Complex), directly or indirectly to any
Third Party except for sale outside the Territory.

8.2.2 Tris shall use Commercially Reasonable Efforts to obtain adequate
quantities of API for the development (based on the timing of clinical supply
requirements as set forth in the timelines in the PDP or as otherwise determined
by the Development Committee) and, based on the forecasts provided by Alpharma
pursuant to Section 8.3, for the manufacture of all Product (and/or Anti-caking
Complex) for which Tris has manufacturing responsibility hereunder, which shall
be in a form mutually acceptable to Tris and Alpharma and which shall be
obtained from a supplier or suppliers designated by Alpharma.

8.2.3 Tris shall manufacture all Product (and/or Anti-caking Complex for use in
the manufacture of the Products) in a manner which is consistent with industry
standards and all applicable laws, rules and regulations in the Territory
including, but not limited to, cGMP and DEA regulations.

8.2.4 Tris shall use Commercially Reasonable Efforts to provide Alpharma with
Product as and when reasonably required for clinical trials in packaged finished
form, provided that Alpharma has provided advance written notice to Tris of its
requirements for same at least **** days prior to the requested dates.

8.2.5 Tris shall use Commercially Reasonable Efforts to obtain approval from the
DEA for the timely procurement and use of sufficient quantities of API to carry
out its obligations hereunder.

8.2.6 All Product (or Anti-caking Complex) supplied to Alpharma for commercial
use shall be at a purchase price equal to the Basic Transfer Price plus ****% of
the Basic Transfer Price (the "Commercial Transfer Price"). Notwithstanding
anything contained herein to the contrary, the Parties agree to use Commercially
Reasonable Efforts to enter into a separate commercial supply agreement together
with an appropriate technical and quality agreement (collectively, the
"Commercial Supply Agreement") not later than **** months after the Effective
Date, which Commercial Supply Agreement shall contain, among other things, terms
substantially the same as those set forth in Sections 8.1 through 8.11 and
Section 10 (with such additional detail as the Parties deem appropriate), and
the relevant defined terms used in such Sections.

8.2.7 Based on Alpharma's current forecasted requirements for Product, Tris
shall reserve and keep available for Alpharma the capacity to manufacture and
supply those quantities set forth in such forecasts. Therefore, in the event
that Alpharma does not place firm orders pursuant to Section 8.4 (for Q1
requirements) for at least ****% of the number of units of Product shown in Q2
of any given forecast (as required by clause B of Section 8.4.1), Alpharma shall
pay Tris **** percent (****%) of the then current Basic Transfer Price for such
unordered number of units of Product. Following the end of each Calendar
Quarter, Tris shall submit an invoice to Alpharma for such unordered batches at
the foregoing price (based on average units of Product yielded per batch), and
Alpharma shall pay such invoices within thirty (30) days after receipt. For
example, using the example set forth in Section 8.4.1, in the next rolling
forecast following the example (when Q2 becomes Q1), Alpharma would be required
to place orders for at least **** units of Product If Alpharma placed orders for
**** units, then Tris would invoice Alpharma for ****% of the Basic Transfer
Price for **** units of Product. In the forecast following (when Q3 becomes Q1)
Alpharma would be required to place orders for at least **** units of Product
(****% of ****% of **** units). If Alpharma placed orders for **** units, then
Tris would invoice Alpharma for ****% of the Basic Transfer Price for **** units
of Product. Any payments made pursuant to this Section 8.2.7 shall be applied to
the calculation of any adjustments made to the Basic Transfer Price as provided
in Section 8.4.2(a) and the Commercial Transfer Price as provided in Section
8.4.2(b).

8.3 Forecasts.

8.3.1. Initial forecast: Commencing not less than **** months prior to the
anticipated shipment date for commercial launch quantities of each of the
Initial Product and the Subsequent Product (treated separately) in the
Territory, and thereafter, no later than **** days prior to the first day of
each Calendar Quarter ("Q1"), Alpharma shall provide Tris with a non-binding,
good faith forecast of estimated quantities in units for the Product and/or
Anti-caking Complex for the following twelve (12)-month period (i.e., Q1 and the
next three Calendar Quarters ("Q2," "Q3," and "Q4")), by Calendar Quarters.

8.3.2 Launch and ongoing forecast: Commencing not less than **** days prior to
the anticipated shipment date for commercial launch quantities of each of the
Initial Product and the Subsequent Product (treated separately) in the
Territory, and thereafter, no later than **** days prior to the first day of
each Calendar Quarter following the First Commercial Sale of each such Product
(Q1 of such forecast), Alpharma shall provide Tris with a rolling forecast of
estimated quantities in units for the Product and/or Anti-caking Complex for the
following twelve (12)-month period (i.e., Q1 and the next three Calendar
Quarters (Q2, Q3, and Q4)), by Calendar Quarters, provided, that Q1 and Q2 of
each such forecast shall indicate requirement in each such Calendar Quarter by
month, and Q1 of each such forecast shall be binding. Such forecasts shall be
revised and updated quarterly, using quantities in multiples of the relevant
batch size for each Product as determined pursuant to Section 8.1.4, with each
such forecast due **** days prior to the first day of each Calendar Quarter; .

8.3.3 Forecast for DEA Quota: In addition to the foregoing forecasts, upon a
reasonable notice period to be agreed to by the Parties for the year of
anticipated launch and no later than March 15th of each year commencing with the
year following the year of anticipated launch of each of the Initial Product and
the Subsequent Product (treated separately) in the U.S., Alpharma shall provide
a good faith estimate (each, a "DEA Quota Estimate") of its requirements of such
Product for purposes of the DEA quota.

8.4 Orders; Delivery; Payment. Together with each forecast provided under
Section 8.3, Alpharma shall place its firm order for Q1 of such forecast with
Tris, setting forth units (using quantities in multiples of the relevant batch
size for each Product as determined pursuant to Section 8.1.4), delivery dates
and shipping instructions with respect to each shipment of Product and/or
Anti-caking Complex for delivery. Each firm order submitted by Alpharma to Tris
shall include delivery dates which provide Tris with a lead time of not less
than **** days for such delivery. Tris shall accept such orders from Alpharma,
subject to the other terms and conditions of this Agreement.

8.4.1 Notwithstanding the foregoing, commencing with the first forecast provided
by Alpharma pursuant to Section 8.3, Tris will be required to accept firm orders
for Product and/or Anti-caking Complex placed in Q1 only for quantities which
are not less than ****% but not more than ****%, of the quantities of such
Product and/or Anti-caking Complex reflected for Q2 in the forecast provided
immediately preceding the most recent forecast plus any shortfall from
deliveries required in Q1. In each quarterly forecast (A) the quantities which
may be reflected for Q2 shall not be less than ****% nor more than ****% of the
quantities of such Product and/or Anti-caking Complex reflected for Q3 in the
immediately preceding forecast and (B) the quantities which may be reflected for
Q3 shall be at the discretion of Alpharma. In the event that Alpharma does not
execute a firm order in any Q1 for at least ****% of the quantities of such
Product and/or Anti-caking Complex reflected for Q2 in the forecast provided
immediately preceding the most recent forecast, Tris shall be obligated to
accept such lesser order but the provisions of Section 8.2.7 shall apply. For
example, if a forecast indicates requirements for **** units in each of Q1
through Q4, then the subsequent forecast must show at least **** units, but not
more than **** units in Q1 (Q2 of the previous forecast), and at least ****
units, but not more than **** units in Q2 (Q3 of the previous forecast),and the
next subsequent forecast must show at least **** units, but not more than ****
units in Q1 (Q2 of the previous forecast). In addition, Tris is not obligated to
accept purchase orders if the aggregate amount of API required for manufacturing
of both the Initial Product and the Subsequent Product in the aggregate exceeds
the sum of the DEA Quota Estimates for the Initial Product and the Subsequent
Product provided by Alpharma under 8.3.3 for the year. In the event that
Alpharma requires additional Products, the Parties will work together and
cooperate to attempt to obtain an increase of the DEA quota. Tris will, upon the
request of Alpharma made in connection with any binding purchase order, use
Commercially Reasonable Efforts to supply quantities of Product and/or
Anti-caking Complex exceeding of the amounts set forth in this Section 8.4.1.

8.4.2

(a) Immediately prior to the commencement of commercial supply of Product, Tris
shall provide Alpharma with its best estimate of the Basic Transfer Price for
Product (or Anti-caking Complex) and Alpharma shall make payments for Product
(or Anti-caking Complex) based on such estimated Basic Transfer Price plus ****%
within thirty (30) days after delivery of the Product (or Anti-caking Complex).
Thereafter, and for the next four (4) full Calendar Quarters, within thirty (30)
days after the end of each such Calendar Quarter, Tris shall provide to Alpharma
an updated estimate of the Basic Transfer Price for Product (or Anti-caking
Complex) and Alpharma shall make payments for Product (or Anti-caking Complex)
based on such updated estimated Basic Transfer Price plus ****% within thirty
(30) days after delivery of the Product (or Anti-caking Complex). Within thirty
(30) days after the end of each calendar year, Tris shall provide Alpharma with
the actual Commercial Transfer Price for the Product (or Anti-caking Complex)
for such calendar year, and shall promptly refund (or at Alpharma's sole option,
credit) any overpayments made. In the event of an underpayment, Alpharma shall
pay any such underpayment within thirty (30) days of notice from Tris; provided
that, in the event Alpharma does not agree with the Commercial Transfer Price
and uses Section 8.4.2(c) for resolution, Alpharma shall pay the last agreed
upon Commercial Transfer Price for the Product (or Anti-caking Complex) within
thirty (30) days of notice from Tris, and shall pay the balance, if any, within
thirty (30) days after the Commercial Transfer Price is finally determined
pursuant to Section 8.4.2(c), or receive a credit that can be applied to the
next shipment(s) of Product (or Anti-caking Complex).

(b) After the first four (4) full Calendar Quarters of commercial supply, Tris
shall use the actual Commercial Transfer Price for the previous calendar year
for purposes of invoicing Alpharma for Product (or Anti-caking Complex) and
Alpharma shall make payments for Product (or Anti-caking Complex) based on such
estimated Commercial Transfer Price within thirty (30) days after delivery of
the Product (or Anti-caking Complex). Within thirty (30) days after the end of
each calendar year, Tris shall provide Alpharma with the actual Commercial
Transfer Price for the Product (or Anti-caking Complex) for such calendar year,
and shall promptly refund (or at Alpharma's sole option, credit) any
overpayments made. In the event of an underpayment, Alpharma shall pay any such
underpayment within thirty (30) days of notice from Tris; provided that, in the
event Alpharma does not agree with the Commercial Transfer Price and uses
Section 8.4.2(c) for resolution, Alpharma shall pay the last agreed upon
Commercial Transfer Price for the Product (or Anti-caking Complex) within thirty
(30) days of notice from Tris, and shall pay the balance, if any, within thirty
(30) days after the Commercial Transfer Price is finally determined pursuant to
Section 8.4.2(c), or receive a credit that can be applied to the next
shipment(s) of Product (or Anti-caking Complex).

(c) In the event that Alpharma does not agree with the actual Commercial
Transfer Price provided by Tris under either Section 8.4.2(a) or 8.4.2(b), the
Parties shall meet in an good faith attempt to reach an agreement as to the
Commercial Transfer Price (and Alpharma shall have reasonable access to the
books and records of Tris prior to such meeting) but, if such agreement is not
reached within ten (10) days either Party can cause the dispute to be presented
to an independent certified public accounting firm of national standing (which
firm shall have no regular business relationship with either Party). The finding
of such firm shall be binding upon the Parties absent manifest error. Expenses
of such review shall be borne by the Party adversely affected by such firm's
findings.

8.4.3 Alpharma's orders shall be made pursuant to purchase orders which are in a
form mutually acceptable to the Parties, to the extent that such form is not
inconsistent with the terms of this Agreement. ANY ADDITIONAL OR INCONSISTENT
TERMS OR CONDITIONS OF ANY PURCHASE ORDER, ACKNOWLEDGMENT OR SIMILAR
STANDARDIZED FORM GIVEN OR RECEIVED PURSUANT TO THIS AGREEMENT SHALL HAVE NO
EFFECT AND SUCH TERMS AND CONDITIONS ARE HEREBY EXCLUDED.

8.4.4 Tris shall ship and deliver quantities of Product and/or Anti-caking
Complex ordered by Alpharma in accordance with the terms of this Agreement on
the dates specified in Alpharma's purchase orders submitted in accordance with
Section 8.4. All Product and/or Anti-caking Complex shall be delivered EXW Tris'
New Jersey manufacturing facility. The carrier shall be selected by Alpharma.
Each shipment shall be insured for the benefit of Alpharma. All shipping and
insurance costs, as well as any special packaging expenses, shall be paid by
Alpharma.

8.5 Conformity; Specifications; Quality Control.

8.5.1 Tris represents and warrants that all Product and/or Anti-caking Complex
supplied hereunder will be manufactured, stored and tested at facilities which
are approved by the FDA and any other relevant Regulatory Authority and shall
conform with the current cGMP and Specifications in effect for the Product and
Anti-caking Complex at the time of shipment and any other mandatory standards
for the Product and Anti-caking Complex, in accordance with the regulatory
specifications and methods described and approved in the Registration and that
the Product and Anti-caking Complex when delivered will not be adulterated or
misbranded under the FDA Act and will have an expiry date of at least eighteen
(18) months from the date of delivery to Alpharma; provided that Tris shall use
reasonable commercial efforts to take such actions as necessary to obtain a
longer expiry date from the appropriate Regulatory Authority. Tris will take all
actions reasonably required to receive all required DEA approvals in order to
purchase adequate quantities of API for the Product and Anti-caking Complex
required to be supplied to Alpharma from a supplier or suppliers designated by
Alpharma.

8.5.2 Tris shall have the right to change, and Alpharma shall have the right to
request a change in, the Specifications of any of the Products or the
Anti-caking Complex if, in such Party's reasonable opinion, such Product or
Anti-caking Complex when manufactured in accordance with the then-current
Specifications is likely to infringe the intellectual property rights of a Third
Party; provided, that, in no event shall any modification be made to the method
or process of manufacture or production of the Product or Anti-caking Complex,
which modification shall have the effect of requiring Alpharma to supplement or
amend the Registration of any of the Product, without the written consent of
Alpharma, which shall not be unreasonably withheld.

8.5.3 Either Party shall have the right to request a change to the
Specifications, from time to time, to accommodate the demands or requests of any
applicable Regulatory Authority in the Territory, at any time during the Term,
on not less than twelve (12)-months' (or such shorter period required by a
Regulatory Authority) prior written notice to the other Party; provided that all
changes to Specifications shall be implemented pursuant to the formal change
control policy as set forth in the Commercial Supply Agreement.

(a) To the extent that Tris desires to implement any change to Specifications
which is not required pursuant to Section 8.5.3(c), Tris shall obtain the
consent of Alpharma (which shall not be unreasonably withheld or delayed)
regarding such proposed change to Specifications. If consent from Alpharma is
obtained, Tris shall be responsible for making any required filing with respect
to such change and for any for the cost and expense of implementing such change
to Specifications, including any costs and expenses incurred by Alpharma in
connection therewith.

(b) To the extent that Alpharma desires to have any change to Specifications
implemented which is not required pursuant to Section 8.5.3(c), Alpharma shall
obtain the consent of Tris (which shall not be unreasonably withheld or delayed)
regarding such proposed change to Specifications. If consent from Tris is
obtained, Alpharma shall be responsible for making any such change to the
Specifications, including the cost and expense of implementing such change to
Specifications, and any costs and expenses incurred by Tris in connection
therewith.

(c) If any proposed change in Specifications is in response to a pronouncement
of the FDA, a change in controlling compendial monograph, an event of Force
Majeure, or a change in applicable law, each Party will cooperate with the other
in any reasonable manner to effect such change in a timely manner. Alpharma
shall be responsible for the cost and expense of implementing such change to
Specifications, including any costs and expenses incurred by Tris in connection
therewith. Notwithstanding the foregoing, if the proposed change to the
Specifications is due to a deficiency that is substantially and directly caused
by Tris or substantially and directly related to the Tris Technology, then Tris
shall be responsible for the cost and expense of implementing such change to
Specifications, including any costs and expenses incurred by Alpharma in
connection therewith.

(d) If any such change pursuant to this Section 8.5.3 will result in an increase
in production costs to Tris, Tris shall be entitled to reflect such increase in
the Commercial Transfer Price. Alpharma shall be responsible for, and bear all
incremental cost incurred by Tris of, any changes in Product or (to the extent
applicable) **** labeling, packaging, package inserts, quality control and
assurance activities, testing, or validation required by the applicable
Regulatory Authorities in the Territory. In the event that any change to
Specifications is implemented, the Parties agree to cooperate with each other in
good faith to enable each Party to comply with the terms of this Agreement.

(e) ****

8.5.4 Tris shall conduct, or cause to be conducted, quality control testing of
the Product and Anti-caking Complex prior to shipment, in accordance with the
Specifications. Tris or its designee shall retain records pertaining to such
testing, batch records and records otherwise required by any Regulatory
Authority in connection with the manufacture, storage or shipping of the Product
or Anti-caking Complex for the period required by any Regulatory Authority in
any country in the Territory. **** Each shipment of Product and Anti-caking
Complex shall be accompanied by a copy of all in-process and finished product
test results for the API, Anti-caking Complex and Product, as well as all
documentation regarding deviations and investigations resulting from such
testing and/or batch processing, except for that which is part of Tris' **** DMF
or other information deemed proprietary to Tris; provided, however, *****. After
**** years from the First Commercial Sale, the Parties shall review and decide
what documents are to be eliminated from all such documents that are burdensome.

8.5.5 Tris shall annually make available to Alpharma copies of stability data
for the Product and Anti-caking Complex. Any significant trends shall be
promptly reported to Alpharma in writing.

8.5.6 For so long as Tris is manufacturing Products or Anti-caking Complex under
the Commercial Supply Agreement, Alpharma shall have the right, at its sole cost
and expense, during normal business hours and upon ten (10) days' prior notice,
to have a duly authorized representative conduct compliance inspections or other
inspections, audits and investigations to ensure that Tris' handling,
manufacture, testing, storage and shipping of the Products or Anti-caking
Complex comply with cGMP, all applicable laws and the Specifications; provided,
however, that such inspection, audit or investigation shall not unreasonably
interfere with the operations at Tris' facilities and shall not occur more than
once per Calendar Year unless Section 8.5.7 applies. In all cases, such Alpharma
representatives shall fully comply with Tris' procedures in Tris' facility
including procedures adopted for the purpose of protecting the confidential
information and/or manufacturing processes of Third Parties from observation by
Alpharma's representatives.

8.5.7 If two (2) or more shipments per calendar year of Product and/or
Anti-caking Complex are finally determined to be rejectionable, in whole or in
part, by Alpharma in accordance with Section 8.6, Alpharma shall be entitled to
inspect the facilities at which such Product and/or Anti-caking Complex are
manufactured not more than once each calendar quarter during the continuation of
such manufacturing problem and such inspection shall be in addition to the
annual inspection provided for in Section 8.5.6; provided, however, that ****.
Tris shall permit representatives of any Regulatory Authority to gain access to
Tris facilities, books and records as may be necessary or required. Tris shall
notify Alpharma as soon as Tris becomes aware of any proposed inspection
relating to the Product and/or Anti-caking Complex, permit Alpharma to have a
representative present at said inspection and promptly provide Alpharma with
copies of any reports or observations made by such Regulatory Authorities, which
shall be redacted to omit any confidential or proprietary information of Tris.
****.

8.6 Acceptance/Rejection. Alpharma may test, or cause to be tested, the Product
and/or Anti-caking Complex in accordance with testing methods established by the
Parties in the Commercial Supply Agreement within forty-five (45) days of
receipt of a particular shipment at Alpharma's facilities. During such
forty-five (45) day period, Alpharma shall store and handle such Product and/or
Anti-caking Complex in accordance with the requirements contained in the
Specifications. Alpharma or its designee shall have the right to reject any
shipment of Product or Anti-caking Complex made to it under this Agreement that
does not meet the Specifications then in effect when received by it.

8.6.1 All Product and Anti-caking Complex delivered to Alpharma hereunder shall
be deemed to materially conform with the applicable Specifications unless Tris
receives from Alpharma written notice, not later than (i) forty-five (45) days
after Alpharma's receipt of a given shipment if the non-conformity consists of a
patent defect (a defect which could have been discovered through testing in
accordance with the testing methods established above) or (ii) forty-five (45)
days after Alpharma's discovery of a latent defect (a defect which could not
have been discovered through testing in accordance with the testing methods
established above), specifying the shipment, purchase order number and the exact
nature of the failure of such shipment to conform, along with reasonable
evidence of such non-conformity (including a sample of the Product or
Anti-caking Complex from the shipment analyzed).

8.6.2 If, after its own analysis of the sample provided in accordance with
Section 8.6.1, Tris confirms such non-conformity, then Tris shall replace such
shipment at its expense, including charges incurred by Alpharma for shipping,
labeling and storage, if applicable. If, after its own analysis, Tris does not
confirm such non-conformity, the Parties shall agree to retest the shipment or
otherwise in good faith attempt to agree upon a settlement of the issue. In the
event that the Parties cannot resolve the issue, the Parties shall submit the
samples of the disputed Product or Anti-caking Complex to an independent testing
laboratory, to be agreed upon by the Parties, for testing in accordance with the
Specifications. Notwithstanding anything contained in this Agreement to the
contrary, the findings of such laboratory shall be binding on the Parties,
absent manifest error. Expenses of such testing shall be borne by the Party
adversely affected by such findings. In the event that any such shipment or
batch of Product or Anti-caking Complex is ultimately agreed or found not to
meet the Specifications then in effect, Tris agrees to replace such shipment at
its expense, including charges incurred by Alpharma for shipping and/or storage,
if applicable. Alpharma shall return any such rejected shipment to Tris if so
instructed by Tris, at Tris' expense or Alpharma shall destroy such rejected
shipment at Tris' expense.

8.6.3 Notwithstanding any other provision of this Agreement, Alpharma shall not
be required to pay for any shipment of Product or Anti-caking Complex that fails
to meet the Specifications, but Alpharma shall be obligated to pay in full for
any rejected shipment of Product or Anti-caking Complex that is subsequently
determined to meet the Specifications. At Alpharma's option any such refund or
credit may be applied against royalties or Commercial Transfer Price due and
owing Tris from Alpharma and, in such event, shall be reflected in the
statements submitted by Alpharma pursuant to Section 6.3.1.

8.7 Manufacturing Plan. At least one (1) year prior to the anticipated launch of
a Product, Tris shall prepare a plan for the commercial manufacture of the
Product in the form prepared by Tris in the ordinary course of Tris' business,
shall thereafter update such plan each Calendar Quarter during which there are
any material changes, additions or amendments to the plan and from time-to-time
provide Alpharma with such backup information with respect to such plan as
Alpharma reasonably requests.

8.7.1 Such plan shall include a mechanism for addressing any Inability to Supply
in the event that such occurs, which shall include involving representatives of
Alpharma in a discussion to determine the best options to remedy such Inability
to Supply.

8.7.2 In connection with such plan, at any time on or after the date of the
First Commercial Sale of any one of the Products, Alpharma shall have the right
to give Tris notice of its intent to require a second manufacturing site for the
Products ("Notice of Intent"). Within **** after such notice Tris shall give
Alpharma a written response indicating whether it will comply with the Alpharma
request through the establishment of a Third Party Second Manufacturing Site or
a Tris Second Manufacturing Site. Within **** after receipt of Tris' response,
Alpharma shall give notice indicating whether it desires Tris to proceed with
its indicated plan for a second manufacturing site. If Alpharma elects not to
proceed with a second manufacturing site, Alpharma shall retain the right to
give Tris one or more additional Notices of Intent at anytime during the Term;
provided that Alpharma shall not have the right to give more than one Notice of
Intent in any **** month period.

8.7.3 If, pursuant to Section 8.7.2, Tris indicates that it intends to provide a
second manufacturing site through the use of a Third Party Second Manufacturing
Site and Alpharma elects to proceed, Tris shall establish a Third Party Second
Manufacturing Site within **** months after the date of Alpharma's election to
proceed. In connection with such arrangement between Tris and such Third Party,
Tris shall use reasonable efforts to provide that such Third Party agrees to:
(i) have and at all times maintain unused operational resources (including
without limitation all machinery and equipment to manufacture the Products and
Anti-caking Complex) at the Third Party Manufacturing Site, and possess the
financial resources reasonably sufficient to carry out the manufacturing of the
Products (and Anti-caking Complex) in the quantities forecasted under this
Agreement; (ii) accept a transfer of the Tris Technology to the full extent
necessary to enable the operator of the Third Party Manufacturing Site to
manufacture the Product; (iii) possess all Registrations required to manufacture
the Products (and Anti-caking Complex); (iv) be at all times in compliance with
all applicable federal, state and local laws related to the manufacture of the
Products (and Anti-caking Complex), except to the extent that any noncompliance
would not have a material adverse effect upon the ability to manufacture the
Products (and Anti-caking Complex) and (v) be at all times in compliance with
good laboratory and clinical practices, cGMP and all applicable rules and
regulations of the FDA and any other Regulatory Authority except to the extent
that any noncompliance would not have an adverse effect upon the Third Party
Manufacturing Site's ability to manufacture the Products (and Anti-caking
Complex).

8.7.4 If, pursuant to Section 8.7.2, Tris indicates that it intends to provide a
second manufacturing site through the use of a Tris Second Manufacturing Site
and Alpharma elects to proceed, Tris shall establish a Tris Second Manufacturing
Site within **** months after the date of Alpharma's election to proceed. Tris
shall ensure that a Tris Second Manufacturing Site complies with the
requirements set forth in clauses (i) through (v) of Section 8.7.3.

8.7.5 In the event that Tris, at Alpharma's election, proceeds with its plan to
establish a second manufacturing site, either through the use of a Third Party
Second Manufacturing Site or through the use of a Tris Second Manufacturing
Site, Alpharma shall pay, or reimburse Tris for, **** plus **** percent (****%).

8.7.6 In connection with the establishment of the Tris Second Manufacturing
Site, Alpharma shall advance the sum of $**** by making payments, at its option,
either directly to Tris or to the suppliers of the machinery and equipment to be
included in the Tris Second Manufacturing Site. In connection with the foregoing
advance, (i) Tris shall reimburse Alpharma for **** percent (****%) of such
costs by crediting at any one time (until such time as Alpharma has recovered
such costs) up to **** percent (****%) of any royalty payments due with respect
to Net Sales of Products, and (ii) Tris shall immediately take all action
reasonably necessary or appropriate to grant and perfect in favor of Alpharma
(A) a security interest in the machinery and equipment and the Tris Technology
to be located in or utilized at the Tris Second Manufacturing Site which shall
be a first priority purchase money security interest in such machinery and
equipment, and (B) grant to Alpharma and record a mortgage upon the land and
building constituting the Tris Second Manufacturing Site, which shall be
subordinate to any mortgage provided by Tris upon the land and building to its
primary lender for the site, and (iii) such security interest and mortgage shall
provide Alpharma, subject in the case of the mortgage to the terms and
conditions of any inter-creditor agreement required to be entered into by
Alpharma with any of Tris' mortgage lenders, with the right to foreclose upon
the secured and mortgaged property upon any termination of this Agreement by
Alpharma pursuant to Section 13.3. Tris may utilize the Tris Second
Manufacturing Site for other products; provided that such use does not prevent
the Site from meeting all of the requirements set forth herein and provided
further that, at all times from and after the establishment of the Site, Tris
shall utilize the Tris Second Manufacturing Site for a minimum of approximately
**** percent (****%) of the ongoing requirements for the Products.

8.7.7 For avoidance of doubt, in the event that Tris elects to establish a
second manufacturing site other than in accordance with the requirement of
Alpharma set forth in Section 8.7.2, all costs incurred in connection therewith
shall be borne by Tris.

8.8 Inability to Supply. Tris shall notify Alpharma: (i) as promptly as
possible, but in no event more than thirty (30) days after Tris' receipt of a
firm order from Alpharma as provided in Section 8.4, or (ii) immediately upon
becoming aware of an event of Force Majeure under Section 14 or any other event
that would result in an Inability to Supply. In addition, in the event that (A)
Tris fails to ship the quantities of any of Products or Anti-caking Complex
ordered by Alpharma within the limits set forth in Section 8.4.1; (B) Products
or Anti-caking Complex shipped does not meet applicable Specifications; or (C)
of any other supply shortfall, any of which results in an Inability to Supply;
in such event, the Parties shall:

8.8.1 Convene a meeting within five (5) days thereafter so that the Parties may
discuss how to remedy such actual or anticipated Inability to Supply pursuant to
the manufacturing plan and establish a reasonable recovery plan designed to
resolve the situation as quickly as reasonably possible. Tris shall implement
all reasonable measures to promptly remedy such shortage and shall give equal
priority in its plant scheduling and use of its plant capacity (including the
scheduling of overtime and any other actions) to timely provide all Product and
Anti-caking Complex ordered hereunder as Tris provides to other products being
manufactured in such facility, and in any event the percentage of plant capacity
applied to all Products shall not be below the percentage applied to such
Products immediately prior to such shortage.

8.8.2 In the event of any actual Inability to Supply, and following the meeting
of the Parties as set forth in Section 8.8.1, Alpharma may cancel, without
charge or penalty, all or any portion of any firm order(s) relating to either
the Product or Anti-caking Complex during the period in which such Inability to
Supply occurs and continues to occur.

8.9 Long-term Inability to Supply; Election of Remedies. In addition to the
rights contained in Section 8.7.6 and any other remedies it may have at law or
equity at anytime after a Long-Term Inability to Supply the Product (or
Anti-caking Complex), Alpharma shall have the right to:

8.9.1 elect to require Tris, for the remainder of the Term, to manufacture and
supply Anti-caking Complex instead of Product to Alpharma, in which case all
terms and conditions of this Agreement and the Commercial Supply Agreement
relating to the supply of Product shall be deemed to refer to and apply to
Anti-caking Complex, and Alpharma shall have the right to manufacture finished,
packaged and labeled Product from the Anti-caking Complex, and Tris shall grant
Alpharma a license under the Tris Technology to permit Alpharma to do so; OR

8.9.2 if the Long-Term Inability to Supply includes an inability to supply
Anti-caking Complex, elect to enter into an agreement with a Third Party for the
manufacture and supply of said Product (including Anti-caking Complex) (i) in
the case of the initial incident which constitutes a Long-Term Inability to
Supply, for the reasonably expected duration of the Long-Term Inability to
Supply; or, if longer, for such period of time as is commercially reasonably to
offer to said alternative supplier in order to secure a commitment to supply the
Product (and/or Anti-caking Complex) or (ii) upon a second incident which
constitutes a Long-Term Inability to Supply for the remainder of the Term. Upon
a Long-Term Inability to Supply, unless due to an event of Force Majeure, Tris
shall pay to Alpharma an amount equal to its lost profits resulting from such
Long-Term Inability to Supply; provided that such payment shall not exceed ****.

8.9.3 In addition, upon a Long-Term Inability to Supply, Tris at its cost shall
cooperate with Alpharma to transfer the Tris Technology necessary to enable
Alpharma or a Third Party manufacturer (if a Third Party on terms and conditions
reasonably acceptable to Tris regarding the protection of Tris' intellectual
property relating thereto), to manufacture the Product (and, if Alpharma makes
an election under Section 8.9.2, the Anti-caking Complex) for marketing and
sales of the Product by Alpharma in the Territory.

In the event that Alpharma's rights under this Section 8.9 become exercisable
due to an event of Force Majeure, before Alpharma can exercise its rights set
forth in this Section, Tris shall have a reasonable opportunity to demonstrate
to Alpharma that Tris will be able to be positioned to manufacture and supply
Alpharma's requirements for Product and/or Anti-caking Complex sooner than a
Third Party manufacturer after curing the event of Force Majeure. Alpharma shall
determine, using reasonable business judgment, whether to have a Third Party or
Tris supply the Product (and/or Anti-caking Complex) thereafter.

8.10 Alpharma Obligations. In the event that Alpharma has the right to have Tris
manufacture Anti-caking Complex pursuant to Section 8.9.1 and Alpharma obtains
the right and responsibility to manufacture, or have manufactured, the Products
with Anti-caking Complex provided by Tris for commercial uses, the manufacture
of which shall be in accordance with the Specifications, the terms of this
Agreement and all applicable U.S. Federal laws, rules and regulations including,
but not limited to, cGMP and all applicable laws and regulations in the
jurisdictions in the Territory in which Alpharma intends to market and sell the
Product, and Alpharma shall provide indemnity to Tris for claims arising from
such manufacture (comparable to Section 12.1.3) in addition to the
indemnification provided in Section 12.2, which terms and conditions shall be
provided in further detail in the Commercial Supply Agreement.

8.11 Limitation of Liability.

8.11.1 EXCEPT AS SPECIFICALLY PROVIDED IN SECTION 8.9.2, NEITHER PARTY SHALL NOT
BE LIABLE TO THE OTHER PARTY FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL,
EXEMPLARY, PUNITIVE OR OTHER INDIRECT DAMAGES ARISING FROM OR RELATING TO ANY
BREACH OF SECTION 8 OF THIS AGREEMENT, WHETHER BASED UPON WARRANTY, CONTRACT,
TORT, STATUTE, STRICT LIABILITY OR OTHERWISE, EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES OR LOSSES.

8.11.2 Except as specifically provided in Section 8.9.2, in no event shall Tris
be liable under Section 8 of this Agreement or the Commercial Supply Agreement
for an amount in excess of **** percent (****%) of the aggregate of all amounts
received by Tris under Section 8 of this Agreement and the Commercial Supply
Agreement.

9. Ownership; Patents.

9.1 Ownership. Tris shall retain all right, title and interest in and to the
Tris Technology.

9.2 Inventions. Each Party shall solely own all right, title and interest in and
to any and all Inventions first conceived or reduced to practice by it in the
course of the Development and Regulatory Program. Any and all Inventions first
conceived or reduced to practice by the Parties jointly shall be owned by Tris
if such Invention would have been within the definition of Tris Technology if
existing on the date of this Agreement or by Alpharma if such Invention relates
to the Compound. All Inventions owned by Tris shall be subject to the licenses
granted in Section 7.1 and may be used by Alpharma within the scope of the
license granted in Section 7.1 during the Term and by Tris during the Term for
other than the Product, and after the Term for any lawful purpose. Nothing
herein is intended to provide Alpharma or any such Third Party with freedom to
operate with respect to, or grant a license to, the Tris Technology other than
as specifically provided in Section 7.1.

9.3 Patent Prosecution and Maintenance.

9.3.1 Tris shall have full responsibility for, and shall control the preparation
and prosecution of, and the maintenance of, all patent applications and patents
relating to the Tris Technology and the Inventions owned solely by it throughout
the Territory at its sole cost and expense. Alpharma shall have full
responsibility for, and shall control the preparation and prosecution of, and
the maintenance of, all patent applications and patents relating to the Compound
owned solely by it throughout the Territory at its sole cost and expense. The
Party holding such patent prosecution rights shall have the sole right to
determine whether any Invention is patentable, and if so, shall, in its sole
discretion, determine whether or not to proceed with the preparation and
prosecution of a patent application covering any such Invention.

9.3.2 Alpharma agrees to cooperate with Tris, at the cost of Tris, to execute
all lawful papers and instruments, to make all rightful oaths and declarations,
and to provide consultation and assistance as may be necessary in the
preparation, prosecution, maintenance and enforcement of all such Tris Patent
Rights.

(a) Tris agrees to cooperate with Alpharma, at the cost of Alpharma, to execute
all lawful papers and instruments, to make all rightful oaths and declarations,
and to provide consultation and assistance as may be necessary in the
preparation, prosecution, maintenance and enforcement of all such Alpharma
patents and patent applications relating to the Compound for use within the
scope of this Agreement.

(b) For avoidance of doubt, nothing in this Agreement provides any right for
Tris, its Affiliates or licensees in and to any know-how or patent rights
presently held, or developed by Alpharma during the Term relating to the *****.

9.4 Patent Enforcement.

9.4.1 If either Party learns of an infringement, unauthorized use,
misappropriation or ownership claim or threatened infringement or other such
claim (an "Infringement") by a Third Party by reason of the use or sale of a
product or compound (including a Generic Product) in any country in the
Territory that is or reasonably could be directly substitutable with the Product
being marketed and sold in such country in the Territory, such Party shall
within five (5) business days notify the other Party in writing and shall
promptly provide such other Party with available evidence of such Infringement.

9.4.2 If any such Infringement relates to the use of the Tris Technology to
infringement by Third Party(ies) of Tris Patent Rights or any Tris Mark in the
Territory, Tris shall have the first right, but not the duty, to institute
infringement actions against Third Parties. If Tris (or its designee) does not
secure actual cessation of such Infringement or institute an infringement
proceeding against an offending Third Party within sixty (60) days of learning
of such Infringement, and Alpharma reasonably believes that such Infringement
adversely impacts its sales of the affected Product, Alpharma will so notify
Tris, in writing, and Alpharma shall at its option and cost institute
infringement proceedings. Tris agrees to cooperate with Alpharma, at the cost of
Alpharma, to execute all lawful papers and instruments, to make all rightful
oaths and declarations, and to provide consultation and assistance as may be
necessary in the infringement litigation.

9.4.3 For all other Infringement claims relating to the Product, including
Infringements relating to the Trademarks, Alpharma shall have the first right,
but not the duty, to institute infringement actions against such Third Party. If
Alpharma does not secure actual cessation of such Infringement or institute an
infringement proceeding against an offending Third Party within sixty (60) days
of learning of such Infringement, and Tris reasonably believes that such
Infringement adversely impacts its sales of the affected Product, Tris will so
notify Alpharma, in writing, and Alpharma shall at its option and cost institute
infringement proceedings. Tris agrees to cooperate with Alpharma, at the cost of
Alpharma, to execute all lawful papers and instruments, to make all rightful
oaths and declarations, and to provide consultation and assistance as may be
necessary in the infringement litigation.

9.4.4 Each Party shall execute all necessary and proper documents, take such
actions as shall be appropriate to allow the other Party to institute and
prosecute such infringement actions and shall otherwise cooperate in the
institution and prosecution of such actions (including, without limitation,
consenting to being named as a nominal party thereto). Any award paid by Third
Parties as a result of such an infringement action (whether by way of settlement
or otherwise) shall be allocated as follows: (i) if Tris has instituted and
maintained such action alone, Tris shall be entitled to deduct all costs and
expenses incurred by Tris with respect to such action and, if after such
deduction any funds shall be retained by Tris, Tris shall pay Alpharma the
remainder of the funds minus the royalty due Tris if such remaining funds
constituted Net Sales; and (ii) if Alpharma has instituted and maintained such
action alone, Alpharma shall be entitled to deduct all costs and expenses
incurred by Alpharma with respect to such action and, if after such deduction
any funds shall be retained by Alpharma, but Alpharma shall pay Tris a royalty
as if such remaining funds constituted Net Sales. Notwithstanding the foregoing,
in the event that the infringing product is a Generic Product, such that
Alpharma has reduced the royalty rate being paid to Tris pursuant to Section
6.1.2, then if Tris obtains the recovery, Tris shall be entitled to retain from
such portion due to Alpharma the difference between the royalty actually paid on
Net Sales of Product pursuant to Section 6.1.2 and the amount that should have
been paid pursuant to Section 6.1.1; and if such portion is insufficient to make
up such different, or if Alpharma is the Party that obtains the recovery,
Alpharma shall promptly pay to Tris such amount as in necessary to make up such
difference. In all cases, the royalty rate shall be the rate set forth in the
relevant Section 6.1.1 or 6.1.2, adjusted as provided in Section 9.6, if
applicable.

9.4.5 In no event shall Alpharma have any right to settle, compromise or grant a
Third Party infringer a license under any infringed patents or trademarks with
respect to any Infringement claims relating to the Product relating to the use
of the Tris Technology or any Tris Mark in the Territory, and Tris shall only
have the right to engage in such settlement, compromise and licensing with the
consent of Alpharma, which shall not be unreasonably withheld or delayed. In no
event shall Tris have any right to settle, compromise or grant a Third Party
infringer a license under any infringed patents or trademarks with respect to
any Infringement claims relating to the Compound or any Trademarks in the
Territory, and Alpharma shall only have the right to engage in such settlement,
compromise and licensing with the consent of Tris, which shall not be
unreasonably withheld.

9.5 Infringement Action by Third Parties.

9.5.1 Each Party shall within five (5) business days notify the other Party in
writing upon becoming aware of any claim by a Third Party, whether raised
directly or by way of counterclaim or affirmative defense, against Alpharma
and/or Tris for alleged infringement of Third Party patent rights through the
making, having made, using, selling, or having sold any Product in the
Territory.

9.5.2 If such infringement claim relates to the Tris Technology and is covered
by Section 12.1.4, or the Tris Marks, then the defense of such suit shall be
controlled by Tris, at its sole cost and expense. Tris shall be solely
responsible for any damages or other payments related to such claim (whether the
claim is made against either or both Parties) and shall also have the right to
control settlement of such claim; provided, however, that any such settlement
shall not, without Alpharma's consent, adversely impact Alpharma's rights or
reasonable economic expectations hereunder. Any monetary award recovered from
such suit shall be retained by Tris.

9.5.3 Unless otherwise covered by Section 9.5.2 (and except as provided in
Section 9.5.4), if such infringement claim relates to the Tris Technology, the
Parties shall discuss, in good faith, how best to control the defense of any
such claim; provided, however, that Alpharma will control the defense of such a
claim and shall also have the right to control settlement of such claim;
provided that no such settlement shall be entered into which adversely impacts
the Tris Technology without the consent of Tris, which shall not be unreasonably
withheld or delayed. The costs and expenses of defending any suit under this
Section 9.5.3 and any damages resulting from such suit (including, but not
limited to, the cost of withdrawing the Product from the market) shall be borne
by the Parties as follows: **** percent (****%) by Tris, and **** percent
(****%) by Alpharma, and any monetary awards recovered from such suit shall be
shared by the Parties as follows: each Party shall be entitled to recovery all
costs and expenses incurred by such Party with respect to such action on a pro
rata basis and, if after such recovery of all such costs and expenses, any funds
shall remain, Tris shall be entitled to **** percent (****%) and Alpharma shall
be entitled to **** percent (****%). If such infringement claim which relates to
Tris Technology encompasses both Products under this Agreement and products
controlled by parties other than Alpharma, Alpharma's share of the damages shall
be limited to Alpharma's percentage of the total sales of all products
encompassed by the litigation claim (including the Products).

9.5.4 ****.

9.5.5 Unless otherwise covered by Sections 9.5.2, 9.5.3 or 9.5.4, with respect
to infringement claims relating to the Product, as well as infringements
relating to the Trademarks, Alpharma will be responsible for and will control
the defense and/or settlement of such claim. ****

9.5.6 Except as specifically set forth in Section 9.5.4, during the pendency of
any action under this Section 9.5, and thereafter, Alpharma shall continue to
make all payments due under this Agreement.

9.6 No Contest Provision. Alpharma and its Affiliates and sublicensees shall not
make any request for, or filing or declaration of, or undertake any action
involving, any interference, opposition, challenges as to ownership, assertions
of invalidity or unenforceability, revocation or reexamination relating to any
Tris Patent Rights before any court, agency or other tribunal ("Licensed Patent
Action"). ****

10 Regulatory Matters.

10.1 Adverse Reaction Reporting.

10.1.1 Each of Tris and Alpharma shall report to the other Party any information
of which such Party has knowledge concerning any adverse drug experience in
connection with the use of the Product (which shall include, for the avoidance
of doubt, any side effect, customer complaint, reported defect, adverse
reaction, injury or toxicity or sensitivity reaction in connection with the
separate use of the API or any Tris Technology incorporated into the Product),
including the incidence or severity thereof, associated with non-clinical
toxicity studies, clinical uses, studies, investigations or tests, whether or
not determined to be attributable to the Product, within two business days or
ninety-six (96) hours of obtaining such knowledge. Reports of routine adverse
drug experiences of the type defined in Section 314.80 (or Section 600.80, as
applicable) of Title 21 of the U.S. Code of Federal Regulations shall be
provided by such Party to the other Party within fifteen (15) days of filing
such reports. Notwithstanding the foregoing, any reports required to be given to
Tris pursuant to the foregoing sentences shall only be made upon the request of
Tris, if such reports are required in connection with Tris' development,
manufacturing, marketing or sale of Products outside the Territory, either
directly or indirectly. Prior to such period, Alpharma shall provide an annual
report, promptly after Alpharma provides such a report to the FDA, providing
summary information with respect to all adverse drug experiences in connection
with the use of the Product. Reports of any event that is both unexpected and a
Serious Adverse Drug Experience shall be made available by one Party to the
other Party within five (5) days after a Party becomes aware of same. Upon
receipt of any such information concerning any event that is both unexpected and
a Serious Adverse Drug Experience by either Tris or Alpharma, the Parties shall
promptly consult each other and use Commercially Reasonable Efforts to arrive at
a mutually acceptable procedure for taking such possible actions as appropriate
or required under the circumstances (with Alpharma providing, at its expense,
information gathering and related services with respect to any such report);
provided, however, that nothing contained herein shall be construed as
restricting the right or duty of either Party to make a report or submission to
the FDA or take any other action that it deems to be appropriate or required by
applicable law or regulation.

10.1.2 For purposes of this Agreement, "Serious Adverse Drug Experience" means
any adverse drug experience occurring at any dose that results in any of the
following outcomes: death, a life-threatening adverse drug experience, inpatient
hospitalization or prolongation of existing hospitalization, a persistent or
significant disability/incapacity, or a congenital anomaly/birth defect.
Important medical events that may not result in death, be life-threatening, or
require hospitalization may be considered a serious adverse drug experience
when, based upon appropriate medical judgment, they may jeopardize the patient
or subject and may require medical or surgical intervention to prevent one of
the outcomes listed in this definition as more fully defined in Section 314.80
(or Section 600.80, as applicable) of Title 21 of the U.S. Code of Federal
Regulations in the U.S., and with respect to every other country in the
Territory, the equivalent regulation(s) for such country. An unexpected adverse
drug experience is one that is not listed in the current labeling for the drug
product. This includes events that may be symptomatically and
pathophysiologically related to an event listed in the labeling, but differ from
the event because of greater severity or specificity.

10.1.3 Each Party shall promptly report to the other Party the information set
forth above affecting the Product in any country in the Territory. In addition
to the reports required above each Party shall give to the other notice of any
event required to be reported to any Regulatory Authority within the Territory
upon a basis which permits the timely reporting thereof to such Regulatory
Authority.

10.1.4 Each Party shall immediately notify the other of any communication with
or information received from the FDA or any other Regulatory Agency with respect
to any pending or threatened action or any other matter related to an incident
within the ambit of Section 10.1.1. Each Party agrees that if it contracts with
a Third Party for research to be performed by such Third Party relating to the
Product, that Party agrees to require such Third Party to report to the
contracting Party the information set forth above.

10.1.5 Alpharma and Tris will notify each other by fax (and confirm receipt of
the same), within three (3) business days, of all complaints received by either
Party related to Product. Alpharma will ensure that complainants will be
responded to on all complaints associated with Product sold by Alpharma. The
Parties will cooperate in the investigation of all complaints with respect to
the Product.

10.1.6 The details of adverse drug experience and product complaint reporting
shall be stipulated in separate agreements to be entered into by the Parties in
due course, which shall specify the Parties respective duties relating to such
reporting include allocating responsibility for: (A) information gathering and
related services with respect to any such reports; and (B) reporting adverse
drug experiences to Alpharma, at its expense.

10.1.7 Any information required pursuant to this Section 10.1 shall be deemed to
have been sufficiently given if in writing and personally delivered or sent by
certified mail (return receipt requested), facsimile transmission (receipt
verified), or overnight express courier service (signature required), prepaid,
to the Party for which such notice is intended, at the address set forth for
such Party below:

(a) in the case of Tris, to:

Tris Pharma, Inc.
2033 Route 130; Suite D
Monmouth Junction, New Jersey 08852
Attention: Director for QA and Regulatory Affairs
Facsimile No.: 732.940.2855
Telephone No.: 732.940.2800


(b) in the case of Alpharma, to:

Alpharma Branded Products Division Inc.
One New England Avenue
Piscataway, New Jersey 08854
Attention: Senior Director, Medical Affairs/ Pharmacovigilance
Facsimile No.: 732.465.3651
Telephone No.: 732.465.3604


or to such other address for such Party as it shall have specified by like
notice to the other Party, provided that notices of a change of address shall be
effective only upon receipt thereof. If delivered personally or by facsimile
transmission, the date of delivery shall be deemed to be the date on which such
notice or request was given. If sent by overnight express courier service, the
date of delivery shall be deemed to be the next business day after such notice
or request was deposited with such service. If sent by certified mail, the date
of delivery shall be deemed to be the third business day after such notice or
request was deposited with the U.S. Postal Service.

10.2 Recall; Withdrawal.

10.2.1 In the event that any Product sold pursuant to this Agreement should be
alleged or proven not to meet its Specifications or other mandatory standards
for the Product, either Party shall notify the other Party immediately, and both
Parties shall cooperate fully regarding the investigation and disposition of any
such matter. If Alpharma, in its discretion, recalls, detains or retains the
Product (voluntarily or by order of a Regulatory Authority), Tris agrees to
reasonably cooperate in such actions, at Alpharma's sole expense, except as set
forth in Section 10.2.2.

10.2.2 In the event a recall, detention or retention action of the Product is
due to any breach by Tris or its Affiliates of any warranty set forth herein or
in the Commercial Supply Agreement, then and in such event, Tris shall bear all
reasonable direct, documented costs associated with said action, including,
without limitation, refund of the Commercial Transfer Price, and related royalty
payments, of the quantity of Product so recalled, detained or retained, and
shall bear the actual cost of conducting such action or withdrawal, including
costs imposed by the applicable Regulatory Authority(ies) such as costs for
detention and inspection, in accordance with the recall guidelines of the
applicable Regulatory Authority(ies) or standard U.S. pharmaceutical industry
practices. In the event the it cannot be determined after reasonable
investigation whether a recall, detention or retention action is due to a Tris
breach as referenced above, the costs of such action (as defined in the previous
sentence) shall be shared equally by the Parties hereto.

11. Confidential Information.

11.1 Confidentiality. A receiving Party (the "Receiving Party") shall keep
confidential and shall not publish or otherwise disclose or use for any purpose
other than as provided for in this Agreement any Confidential Information which
is disclosed to it by the other Party (the "Disclosing Party") or otherwise
received, accessed or developed by a Receiving Party in connection with the
execution, delivery and performance of this Agreement. Each Party agrees that
all such Confidential Information: (i) shall not be used by the Receiving Party
except in connection with the activities contemplated by this Agreement or in
order to further the purposes of this Agreement; (ii) shall be maintained in
confidence by the Receiving Party; and (iii) shall not be disclosed by the
Receiving Party to any Third Party who is not a consultant of, or an advisor to,
the Receiving Party or an Affiliate or sublicensee of the Receiving Party, and
who in each case has signed a confidentiality agreement containing provisions at
least as stringent as that set forth in this Agreement, without the prior
written consent of the Disclosing Party.

11.2 Exceptions to Obligation. The obligations of confidentiality and non-use
set forth in Section 11.1 shall not apply to any such Confidential Information
which:

11.2.1 either before or after the date of the disclosure to the Receiving Party
becomes published or otherwise part of the public domain through no fault or
omission on the part of the Receiving Party or its Affiliates or Third Party
consultants or advisors;

11.2.2 either before or after the date of the disclosure to the Receiving Party
is lawfully disclosed to the Receiving Party or its Affiliates or Third party
consultants or advisors by sources other than the Disclosing Party rightfully in
possession of the Confidential Information and without restriction as to
confidentiality or use;

11.2.3 is independently developed by or for the Receiving Party or its
Affiliates without reference to or in reliance upon the Disclosing Party's
Confidential Information as demonstrated by competent written records; or

11.2.4 is required to be disclosed under applicable laws or regulations or an
order by a court or other regulatory body having competent jurisdiction;
provided, however, that except where impracticable, the Receiving Party shall
give the Disclosing Party reasonable advance notice of such disclosure
requirement (which shall include a copy of any applicable subpoena or order) and
shall cooperate with the Disclosing Party to oppose, limit or secure
confidential treatment for such required disclosure. In the event of any such
required disclosure, the Receiving Party shall disclose only that portion of the
Confidential Information of the Disclosing Party that the Receiving Party is
legally required to disclose.

11.3 Exclusions. The restrictions contained in this Section 11 shall not apply
to Confidential Information that: (i) is submitted by the Receiving Party to
governmental authorities to facilitate the issuance of Registrations for the
Product, provided that reasonable measures shall be taken to assure confidential
treatment of such information; or (ii) is provided by the Receiving Party to
Third Parties under confidentiality provisions at least as stringent as those in
this Agreement, for consulting, manufacturing development, manufacturing,
external testing, marketing trials and, with respect to either Party, to Third
Parties who are sublicensees or other development/marketing partners of such
Party with respect to any of the subject matter of this Agreement.

11.4 Limitations on Use. Each Party shall limit the use, and cause each of its
Affiliates and its sublicensees to limit the use, of any Confidential
Information obtained by such Party from the other Party, its Affiliates or its
sublicensees, pursuant to this Agreement or otherwise, so that such use is
solely in connection with the activities or transactions contemplated hereby.

11.5 Remedies. Each Party shall be entitled, in addition to any other right or
remedy it may have, at law or in equity, to an injunction, without the posting
of any bond or other security, enjoining or restraining the other Party from any
violation or threatened violation of this Section 11.

12. Indemnification; Insurance.

12.1 By Tris. Tris shall indemnify, defend and hold harmless Alpharma, its
Affiliates, and sublicensees and their respective directors, officers, employees
and agents, from and against any and all liabilities, damages, losses, costs and
expenses (including the reasonable fees of attorneys and other professionals)
for claims of any Third Party arising out of or resulting from:

12.1.1 any acts or failure to act which constitutes a default of Tris'
obligations under this Agreement;

12.1.2 negligence or wrongful intentional acts or omissions of Tris or its
Affiliates, and their respective directors, officers, employees and agents, in
connection with the activities contemplated under this Agreement; or

12.1.3 any warranty claims, Product recalls or any tort claims of personal
injury (including death) or property damage relating to or arising out of any
sale, offer for sale or importation of any Product by Alpharma to the extent due
to the Product or Anti-caking Complex manufactured by, or on behalf of, Tris not
meeting the Specifications for the Product or Anti-caking Complex or which was
not manufactured in accordance with applicable laws or with cGMP, but only to
the extent not due to the negligence or wrongful intentional acts or omissions
of Alpharma or its Affiliates or sublicensees, and their respective directors,
officers, employees and agents; or

12.1.4 any breach of any representation or warranty made by Tris pursuant to
Sections 2.1 or 2.2.

12.2 By Alpharma. Alpharma shall indemnify, defend and hold harmless Tris, and
its Affiliates, and their respective directors, officers, employees and agents,
from and against any and all liabilities, damages, losses, costs and expenses
(including the reasonable fees of attorneys and other professionals) for claims
of any Third Party arising out of or resulting from:

12.2.1 Any acts or failure to act which constitutes a default of Alpharma's
obligations under this Agreement;

12.2.2 negligence or wrongful intentional acts or omissions of Alpharma or its
Affiliates or sublicensees, and their respective directors, officers, employees
and agents, in connection with the activities contemplated under this Agreement;
or

12.2.3 unless covered by Section 12.1.3, any warranty claims, Product recalls or
any tort claims of personal injury (including death) or property damage relating
to or arising out of any sale, offer for sale or importation of any Product by
Alpharma, its Affiliates or permitted sublicensees, including without limitation
any liabilities relating to abuse of the Product by end users; or

12.2.4 any breach of any representation or warranty made by Alpharma pursuant to
Sections 2.1 or 2.3.

12.3 Notice. In the event that any person (an "Indemnitee") entitled to
indemnification under Section 12.1 or 12.2 is seeking such indemnification, such
Indemnitee shall inform the indemnifying Party of the claim as soon as
reasonably practicable after such Indemnitee receives notice of such claim,
shall permit the indemnifying Party to assume direction and control of the
defense of the claim (including the sole right to settle it at the sole
discretion of the indemnifying Party, provided that such settlement does not
impose any obligation on the Indemnitee or the other Party) and shall cooperate
as requested (at the expense of the indemnifying Party) in the defense of the
claim.

12.4 Complete Indemnification. Indemnification hereunder shall include the
reasonable costs and expenses of the Parties relating to legal fees and
expenses, actually incurred by an Indemnitee in connection with enforcement of
Sections 12.1 and 12.2.

12.5 Insurance. Each Party shall maintain at all times during the term of this
Agreement and for a period of **** years after the expiration of termination
thereof, if such policy is written on a claims made basis, a "broad form"
commercial general liability insurance policy including product/completed
operations, contractual liability and upon such terms (including deductible,
limits and self-insured retentions), as is customary for the activities to be
conducted by it under this Agreement and is appropriate to cover its
indemnification obligations hereunder (provided that product
liability/completion operations coverage shall be with limits of not less than
seven million dollars ($**** per occurrence and in the aggregate); provided that
Tris shall not be required to maintain product liability coverage until the
First Commercial Sale of a Product occurs. Each Party shall name the other Party
as an additional insured as its Interest may appear in such insurance policies.

In addition, Tris shall maintain "all risk" property and business interruption
insurance for any loss or damage to real and personal property (e.g. building,
machinery & equipment), raw material supplies (including API) and finished
Product (or Anti-caking Complex). The property insurance should be based on
replacement cost for real & personal property and selling price for finished
Product.

Each Party shall furnish to the other Party evidence of such insurance, upon
request. All insurance policies shall endeavor to provide for a minimum of
thirty (30) days advance notice to the recipient of the certificate of
cancellation of such insurance.

13. Term; Termination.

13.1 Term. The term of this Agreement (the "Term") shall begin on the Effective
Date and, unless earlier terminated pursuant to the other provisions of this
Section 13, shall expire with respect to each of the Subsequent Product and
Initial Products on the expiration of the latest of their respective Royalty
Terms in all countries on a country-by-country basis in the Territory.

13.2 Right to Extend Term. Alpharma shall have the right to extend the Term of
this Agreement on one or more occasions upon the following terms and conditions:

13.2.1 Alpharma shall notify Tris in writing at least **** years prior to the
anticipated expiration of the Term of this Agreement pursuant to Section 13.1
(or upon the date of entry of a second Generic Product to a Product if the Term
expires by reason of such entry) that Alpharma desires to extend the Term of
this Agreement, and shall include a term sheet with Alpharma's proposal for the
terms of such extension, including the length of the extended term.

13.2.2 upon receipt of such notice, Tris shall enter into good faith
negotiations with Alpharma regarding the terms of such extension, including the
extension of the Royalty Term, if any. If the Parties reach an agreement on such
terms no later than **** months prior to the anticipated expiration of the
original or extended Term of this Agreement pursuant to Section 13.1, the
Parties shall execute an amendment to this Agreement reflecting such terms.

13.3 Termination for Cause. Either Party (the "Non-breaching Party") may
terminate this Agreement, without prejudice to any other remedies available to
it at law or in equity with respect to the Subsequent Product or Initial
Products (considered individually), in the event the other Party (the "Breaching
Party") shall have materially breached or defaulted in the performance of any of
its material obligations hereunder with respect to such Product and such breach
or default shall have continued for **** days after written notice thereof was
provided to the Breaching Party by the Non-breaching Party (or, if such breach
or default cannot be cured within such ****-day period, if the Breaching Party
does not commence and diligently continue actions to cure such breach or default
during such ****-day period). In addition, if a breach or default or group of
related breaches or defaults by a Breaching Party within the preceding sentence
also materially affects the entirety of this Agreement, and such breach or
default or group of related breaches or defaults shall have continued for ****
days after written notice thereof was provided to the Breaching Party by the
Non-breaching Party (or, if such breach(es) or default(s) cannot be cured within
such ****-day period, if the Breaching Party does not commence and diligently
continue actions to cure such noticed breach(es) or default(s) during such
****-day period), the Non-breaching Party may, without prejudice to any other
remedies available to it at law or in equity with respect to any Product,
terminate this Agreement in its entirety. Any such termination under this
Section shall become effective at the end of such ****-day period unless the
Breaching Party has cured any such noticed breach(es) or default(s) prior to the
expiration of such ****-day period (or, if such breach(es) or default(s) cannot
be cured within such ****-day period, if the Breaching Party has commenced and
diligently continued actions to cure such breach(es) or default(s)). Provided
however that the **** day cure period set forth above shall not apply to any
breach if, within the twelve months prior to the commencement of such breach,
the Breaching Party had been given notice of a similar breach for which it was
entitled to a **** day cure period hereunder. The right of either party to
terminate this Agreement as provided in this Section 13.3 shall not be affected
in any way by its waiver or failure to take action with respect to any previous
breach or default. Any event or circumstance which permits a Party to terminate
this Agreement under Sections 13.4, 13.5 or 13.7 or to terminate with respect to
a country or countries under Sections 5.3 or 6.1.4 shall not be a breach under
this Section 13.3. Notwithstanding anything in this Section 13.3, no breach by
Tris under Section 8 of this Agreement shall be cause for Alpharma to terminate
this Agreement pursuant to this Section 13.3. If a breach by Tris under Section
8 results in an Inability to Supply or a Long-term Inability to Supply, Alpharma
shall rely on its rights and remedies as provided in Section 8. The Commercial
Supply Agreement shall provide for other remedies for Alpharma in the event of a
breach of the Commercial Supply Agreement by Tris.

13.4 Other Termination Rights of Tris. Tris shall have the right to terminate
this Agreement, either in its entirety or, if so limited below with respect to
either the Subsequent or the Initial Product, as the case may be, in the event
that:

13.4.1 Alpharma fails to comply with the Minimum Net Sales obligations set forth
in Section 6.1.4 (subject to the make-up provision set forth therein) with
respect to the Subsequent Product Tris shall have the right to terminate
Alpharma's right to sell the Subsequent Product upon giving Alpharma notice of
such termination within **** months after the end of the calendar year in which
Alpharma failed to meet such Minimum Net Sales requirements, which termination
shall be effective immediately upon such notice;

13.4.2 Tris' right under Section 5.3.1 arises, Tris shall have the right to
terminate this Agreement as to each of the Subsequent Product and the Initial
Product (considered individually) in the Territory by giving Alpharma notice of
such termination, which termination shall be effective immediately upon such
notice.

13.4.3 If Alpharma is not developing the Subsequent Product, and Alpharma ceases
to develop the Initial Product, then Tris shall have the right to terminate this
Agreement as to the Product as to which development has ceased by giving
Alpharma notice of such termination, which termination shall be effective ****
days after the date of such notice, unless during such period Alpharma takes the
actions set forth in either clause (i) or (ii) of the last sentence of this
Section 13.4.3. With respect to the Subsequent Product, Alpharma shall be deemed
to not be developing such Product in the event that it decides, pursuant to
Section 4.2, that the results of the Pilot Study(ies) for the Initial Product do
not support initiation of the Subsequent Product development program or, if
Alpharma decides to proceed with the development of the Subsequent Product,
thereafter in the event that there are no significant development or regulatory
activities for a period of **** consecutive months. Alpharma shall be deemed to
not be developing the Initial Product in the event that there are no significant
development or regulatory activities for a period of **** consecutive months.
Provided however, the requirement for significant activities on the part of
Alpharma shall be tolled for any period or periods of time during which Alpharma
is awaiting a response from a Regulatory Authority. Upon receipt of such notice
and during such **** day period, Alpharma may either: (i) provide satisfactory
evidence that it had been conducting significant development or regulatory
activities during such previous **** consecutive month period, or (ii) conduct
activities sufficient to cure such lack of significant activities (or, if such
lack of significant activities cannot be cured within such ****-day period, if
Alpharma commences and diligently continues actions to cure such lack of
significant activities).

13.5 Other Termination Rights of Alpharma. Alpharma shall have the right to
terminate this Agreement, either in its entirely or, if so limited below with
respect to either the Subsequent or Initial Product, as the case may be, in the
event that:

13.5.1 the FDA indicates that it will require ****, Alpharma shall have the
right to terminate this Agreement as to such Product upon giving Tris written
notice of such termination within **** days after the date upon which the FDA
requirements are communicated to Alpharma in writing by the FDA; or

13.5.2 in it's reasonable judgment the results of the testing of the Initial
Product identified in Section 4.3.4 do not demonstrate that ****, upon Alpharma
giving Tris written notice of the termination of this Agreement (which shall be
a termination as to all Products) within the **** day period after Alpharma
receives the results of such study(ies).

13.6 No Termination for Long-Term Inability to Supply. If there is a Long-Term
Inability to Supply either the Subsequent Product or Initial Product which,
regardless of the cause or reason, is not fully replaced by Product manufactured
at a Tris Second Manufacturing Site or Third Party Second Manufacturing Site,
Alpharma shall only have the right to terminate the right of Tris to manufacture
such Product or Anti-caking Complex, as appropriate, hereunder as more fully
described in Section 8.9 and to be provided in the Commercial Supply Agreement.

13.7 Termination for Insolvency.

13.7.1 Subject to applicable law, Tris may terminate this Agreement, if, at any
time, Alpharma shall file in any court or agency pursuant to any statute or
regulation of any state or country, a petition in bankruptcy or insolvency or
for reorganization or for an arrangement or for the appointment of a receiver or
trustee of Alpharma or of substantially all of its assets, or if Alpharma
proposes a written agreement of composition or extension of substantially all of
its debts, or if Alpharma shall be served with an involuntary petition against
it, filed in any insolvency proceeding, and such petition shall not be dismissed
within sixty (60) days after the filing thereof, or if Alpharma shall propose or
be a party to any dissolution or liquidation, or if Alpharma shall make an
assignment of substantially all of its assets for the benefit of creditors.

13.7.2 All rights and licenses granted under or pursuant to any section of this
Agreement are and shall otherwise be deemed to be for purposes of Section 365(n)
of Title 11, United States Code (the "Bankruptcy Code") licenses of rights to
"intellectual property" as defined in Section 101(56) of the Bankruptcy Code.
The Parties shall retain and may fully exercise all of their respective rights
and elections under the Bankruptcy Code. Upon the bankruptcy of any Party, the
non-bankrupt Party shall further be entitled to a complete duplicate of, or
complete access to all documents embodying, any such intellectual property or
relating to obtaining protection of or maintaining same, and such, if not
already in its possession, shall be promptly delivered to the non-bankrupt
Party, unless the bankrupt Party elects to continue, and continues, to perform
all of its obligations under this Agreement.

13.8 Effect of Expiration or Termination.

13.8.1 Following the expiration of the Term with respect to the Product in any
country in the Territory, pursuant to Section 13.1 (but subject to any extension
of the Term pursuant to Section 13.2), (i) the license granted to Alpharma in
Section 7.1.1 shall convert to a non-exclusive, royalty-free, perpetual,
irrevocable and sublicensable right and license to the same extent that Alpharma
continued to have such license rights in such country immediately prior to the
expiration of the Term; and (ii) the covenant not to sue granted to Tris in
Section 7.1.2 as it relates to the Subsequent Product shall become perpetual and
irrevocable to the same extent that Tris continued to have such right
immediately prior to the expiration of the Term. For the avoidance of doubt,
nothing in this Section 13.8.1 shall obligate either Party to transfer any
technology to enable the other Party to exercise any right or license to the
technology of the other Party.

13.8.2 If this Agreement is terminated by Tris with respect to the Subsequent
Product pursuant to any of Sections 9.6, 13.3, 13.4, 13.7 or 14, or if this
Agreement is terminated with respect to the Subsequent Product by Alpharma
pursuant to Section 13.5, then: (i) Alpharma shall promptly transfer to Tris, at
Alpharma's expense, copies of all data, reports, records, materials that relate
solely to such Product in the Territory for the use by Tris only with respect to
such Product therein, including without limitation all clinical data and other
information developed pursuant to the Development and Regulatory Program; (ii)
at Alpharma's expense, provide Tris with all information necessary or desirable
to cross-reference and/or assume responsibility for any regulatory filings in
Alpharma's name with respect to such Product in the Territory; (iii) return to
Tris all relevant records and materials in Alpharma's possession or control
containing Confidential Information of Tris relating solely to such Product in
the Territory (provided that Alpharma may keep one copy of such Confidential
Information for archival purposes only); (iv) the licenses granted under Section
7.1 shall terminate with respect to such Product in the Territory; (v) Alpharma
shall assign to Tris all sublicense agreements granted by Alpharma under this
Agreement with respect to such Product in the Territory; and (vi) any licenses
granted by Tris to Alpharma with respect to the Tris Marks as related to such
Product in the Territory shall immediately terminate. Thereafter, all Tris'
obligations to Alpharma with respect to such Product shall cease in the
Territory.

13.8.3 If this Agreement is terminated by Tris with respect to the Initial
Product pursuant to any of Sections 9.6, 13.3, 13.4, 13.7 or 14, or if this
Agreement is terminated with respect to the Initial Product by Alpharma pursuant
to Section 13.5, then: (i) at Alpharma's expense, provide Tris with all
information necessary or desirable to cross-reference any regulatory filings in
Alpharma's name with respect to such Product for Tris' use outside the
Territory; (ii) return to Tris all relevant records and materials in Alpharma's
possession or control containing Confidential Information of Tris relating
solely to such Product in the Territory (provided that Alpharma may keep one
copy of such Confidential Information for archival purposes only); (iii) the
licenses granted under Section 7.1 shall terminate with respect to such Product
in the Territory; and (iv) any licenses granted by Tris to Alpharma with respect
to the Tris Marks as related to such Product in the Territory shall immediately
terminate. Thereafter, all Tris' obligations to Alpharma with respect to such
Product shall cease in the Territory. If this Agreement is terminated by Tris
with respect to the Initial Product pursuant to any of Sections 13.3, 13.4, 13.7
or 14, Tris' sole right and remedy, in addition to the foregoing, shall be
damages proximately resulting from any breach by Alpharma of its obligations as
set forth in this Agreement.

13.8.4 In addition to what is provided in Section 13.8.2, if this Agreement is
terminated by Tris with respect to the Subsequent Product pursuant to Section
13.4.1, Tris shall, subject to any credits available to Tris, (i) pay to
Alpharma out of pocket costs **** and (ii) pay to Alpharma a royalty on the sale
of the Subsequent Product in each country in the Territory equal to **** (****%)
of Net Sales of said Product for the longer of: ****. In the event that such a
Generic Product is being sold in any country in the Territory, then the Net
Sales royalty set forth in this Section for the Subsequent Product shall be
reduced on a country-by-country basis to ****%.

13.8.5 In addition to what is provided in Sections 13.8.2 and 13.8.3, if this
Agreement is terminated by Tris with respect to either Product pursuant to any
of Sections 9.6, 13.3, 13.7 or 14: (i) Alpharma's rights with respect to any
outstanding amounts paid to Tris to fund the Development and Regulatory Program
respect to the terminated Product shall cease; and (ii) such termination right
shall be in addition to any other remedies available at law or in equity with
respect to the Subsequent Product and damages proximately resulting from any
breach by Alpharma with respect to the Initial Product.

13.8.6 If Tris' right to manufacture either the Subsequent Product or the
Initial Product is terminated pursuant to Section 13.6, the license granted by
Section 7.1 shall be expanded by adding thereto an Alpharma right to manufacture
the Subsequent Product or the Initial Product (including the Anti-caking
Complex), as the case may be, or have the Subsequent Product or the Initial
Product (including the Anti-caking Complex), as the case may be, manufactured,
and all rights and obligations from and after the date of such termination
related to the manufacture of the Subsequent Product or the Initial Product
(including the Anti-caking Complex), as the case may be, by Tris (other than as
related to Products delivered by Tris prior to such termination) shall
terminate.

13.8.7 If Alpharma has offered an extension of the Royalty Term pursuant to
Section 13.2.1 upon the same monetary terms as contained in Section 6 of this
Agreement and Tris does not agree to such extension or if this Agreement is
terminated by Alpharma with respect to any Product (or both Products, as the
case may be) pursuant to any of Sections 13.3 or 14, in addition to any other
remedies available at law or in equity, then: (i) any licenses granted by
Alpharma to Tris with respect to the Trademarks as related to said Product shall
immediately terminate; (ii) Tris shall, at its sole cost and expense: (A)
promptly return to Alpharma all applicable data and materials transferred by
Alpharma to Tris hereunder including, without limitation, all records and
materials in Tris' possession or control containing Alpharma's Confidential
Information related to the terminated Product (provided that Tris may keep one
(1) copy of such Confidential Information for archival purposes only); and (B)
provide Alpharma with all information necessary or desirable to cross-reference
any regulatory filings in Tris' name with respect to the terminated Product;
(iii) transfer to Alpharma all other information and inventory of Product and
the like manufactured or acquired by or for the benefit of Alpharma and relating
to the terminated Product, provided, however, that Alpharma shall pay to Tris
the Commercial Transfer Price for any such inventory of Product within fifteen
(15) days after shipment thereof; (iv) Tris shall cooperate with Alpharma to
transfer the Tris Technology necessary to enable a Alpharma or a Third Party
manufacturer (if a Third Party, on terms and conditions reasonably acceptable to
Tris regarding the protection of Tris' intellectual property relating thereto),
to manufacture the terminated Product for marketing and sales of said Product in
the Territory; and (v) the licenses granted under Sections 7.1 with respect to
the terminated Product shall continue in full force and effect on a perpetual
basis, subject to and in accordance with the terms and conditions of this
Agreement, and Alpharma shall thereafter, in connection with such license, be
obligated to pay Tris a royalty of ****%) of Net Sales in lieu of the royalty
obligation set forth in Section 6.1 and all other payment obligations hereunder
except for Product shipped prior to the date of termination.

13.8.8 In addition to what is provided for in Section 13.8.6, if this Agreement
is terminated by Alpharma pursuant to Section 13.3, Alpharma shall have the
rights set forth in Section 8.7.6.

13.8.9 For avoidance of doubt, upon the termination of this Agreement,
regardless of the cause or reason, Tris shall have no right to (i) use any of
the Trademarks, ****, and Alpharma shall have no right to use the Tris Marks and
(ii) any data, reports, records, materials that relate solely to such Initial
Product, including without limitation any clinical data and other information
developed pursuant to the Development and Regulatory Program or any information
related to or the right to cross-reference regulatory filings in Alpharma's name
with respect to such Initial Product in the Territory.

13.9 Accrued Rights; Surviving Obligations.

13.9.1 Termination, relinquishment or expiration of this Agreement for any
reason shall be without prejudice to any rights that shall have accrued to the
benefit of either Party prior to such termination, relinquishment or expiration.
Such termination, relinquishment or expiration shall not relieve either Party
from obligations that are expressly indicated to survive termination or
expiration of this Agreement.

13.9.2 All of the Parties' rights and obligations under Sections 1, 6.4, 6.5,
6.6, 6.7, 7.3, 9.1, 9.2, 9.4 (to the extent relating to a claim arising during
the Term of the Agreement), 9.5 (to the extent relating to a claim arising
during the Term of the Agreement), 10.2, 11, 12, 13.8, 13.9, 15 and 16 shall
survive termination, relinquishment or expiration of this Agreement.

14. Force Majeure.

Any delay in the performance of any of the duties or obligations of either Party
hereto (except the payment of money due hereunder) shall not be considered a
breach of this Agreement, and the time required for performance shall be
extended for a period equal to the period of such delay, if such delay has been
caused by or is the result of acts of God; acts of public enemy; insurrections;
terrorism, riots; injunctions; embargoes; labor disputes, including strikes,
lockouts, job actions, or boycotts; fires; explosions; earthquakes; floods;
shortages of energy; governmental prohibition or restriction; or other
unforeseeable causes beyond the reasonable control and without the fault or
negligence of the Party so affected ("Force Majeure"). The Party so affected
shall immediately notify the other Party of such inability and of the period for
which such inability is expected to continue. The Party giving such notice shall
be excused from the performance, or the punctual performance, of such
obligations, as the case may be, from the date of such notice, up to a maximum
of **** days, after which time (or such earlier time if it is readily apparent
to the Party not affected by the event of Force Majeure that such event will
exceed **** days in duration) the Party not affected, may terminate this
Agreement with respect to the Product(s) as to which the Force Majeure condition
exists. To the extent possible, each Party shall use reasonable diligent efforts
to avoid or minimize the duration of any Force Majeure.

15. Dispute Resolution.

15.1 Referral to Executive Officers. The Parties recognize that disputes as to
certain matters may from time to time arise during the Term of this Agreement
which relate to a Party's rights and/or obligations hereunder. If the Parties
cannot resolve any such dispute within thirty (30) calendar days after notice of
a dispute from one Party to another, any Party may, by notice to the other
Party, have such dispute referred to the Executive Officers. The Executive
Officers shall meet promptly to negotiate in good faith the matter referred and
to determine a resolution. During such period of negotiations, any applicable
time periods under this Agreement shall be tolled. If the Executive Officers are
unable to determine a resolution in a timely manner, which shall in no case be
more than thirty (30) days after the matter was referred to them, the matter may
be resolved through arbitration in accordance with the arbitration provisions
set forth in Section 15.2, upon notice by a Party on the other Party
specifically requesting such arbitration.

15.2 Arbitration. Where a Party has served a written notice upon another
requesting arbitration of a dispute pursuant to this Section 15.2, any such
arbitration shall be submitted to final and binding arbitration under the then
current commercial arbitration rules of the American Arbitration Association
(the "AAA") in accordance with this Section 15.2. The place of arbitration of
any dispute shall be Newark, New Jersey. Such arbitration shall be conducted by
three (3) arbitrators, one (1) appointed by each of Tris and Alpharma and the
third (3rd) selected by the first two (2) appointed arbitrators. Each arbitrator
shall be a person with relevant experience in the pharmaceutical industry. Tris
and Alpharma shall instruct such arbitrators to render a determination of any
such dispute within four (4) months after the appointment of the third
arbitrator. Any award rendered by the arbitrators shall be final and binding
upon the Parties. Judgment upon any award rendered may be entered in any court
having jurisdiction, or application may be made to such court for a judicial
acceptance of the award and an order of enforcement, as the case may be. Each
Party shall pay its own expenses of arbitration, and the expenses of the
arbitrators shall be equally shared between the Parties unless the arbitrators
assess as part of their award all or any part of the arbitration expenses of a
Party or Parties (including reasonable attorneys' fees) against the other Party
or Parties, as the case may be. This Section 15.2 shall not prohibit a Party
from seeking injunctive relief from a court of competent jurisdiction in the
event of a breach or prospective breach of this Agreement by any other Party
which would cause irreparable harm to the first Party.

16. Miscellaneous.

16.1 Relationship of Parties. Nothing in this Agreement is intended or shall be
deemed to constitute a partnership, agency, employer-employee or joint venture
relationship between the Parties. No Party shall incur any debts or make any
commitments for the other, except to the extent, if at all, specifically
provided herein.

16.2 Assignment. Except pursuant to a sublicense permitted under this Agreement,
neither Party shall be entitled to assign its rights or delegate its obligations
hereunder without the express written consent of the other Party hereto, except
that either Party may assign its rights and transfer its duties hereunder to an
Affiliate or in connection with the merger of the Party into a Third Party or in
connection with the sale of all or substantially all of the Party's assets. No
assignment and transfer shall be valid or effective unless done in accordance
with this Section 16.2 and unless and until the assignee/transferee shall agree
in writing to be bound by the provisions of this Agreement.

16.3 Books and Records. Any books and records to be maintained under this
Agreement by a Party shall be maintained in accordance with GAAP.

16.4 Further Actions. Each Party shall execute, acknowledge and deliver such
further instruments, and do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

16.5 Notice. Any notice or request required or permitted to be given under or in
connection with this Agreement shall be deemed to have been sufficiently given
if in writing and personally delivered or sent by certified mail (return receipt
requested), facsimile transmission (receipt verified), or overnight express
courier service (signature required), prepaid, to the Party for which such
notice is intended, at the address set forth for such Party below:

in the case of Tris, to:
Tris Pharma, Inc.
2033 Route 130; Suite D
Monmouth Junction, New Jersey 08852
Attention: Ketan Mehta
Facsimile No.: 732.940.2855
Telephone No.: 732.940.2800


with a copy to: Reed Smith LLP
Princeton Forrestal Village
136 Main Street; Suite 250
Princeton, New Jersey 08543
Attention: Diane Frenier, Esq.
Facsimile No.: 609.951.0824
Telephone No.: 609.514.5999


in the case of Alpharma, to:
Alpharma Branded Products Division Inc.
One New England Avenue
Piscataway, New Jersey 0702408854
Attention: President
Facsimile No.: 732-465-3679
Telephone No.: 732-465-3614


with a copy to:
Alpharma Branded Products Division Inc.
One New England Avenue
Piscataway, NJ 08854
Attention: Vice President, Law
Facsimile No.: 732-465-3640
Telephone No.: 732-465-3647



or to such other address for such Party as it shall have specified by like
notice to the other Party, provided that notices of a change of address shall be
effective only upon receipt thereof. With respect to notices given pursuant to
this Section 16.5: (i) if delivered personally or by facsimile transmission, the
date of delivery shall be deemed to be the date on which such notice or request
was given; (ii) if sent by overnight express courier service, the date of
delivery shall be deemed to be the next business day after such notice or
request was deposited with such service; and (iii) if sent by certified mail,
the date of delivery shall be deemed to be the fifth business day after such
notice or request was deposited with the applicable national postal service.

16.6. Use of Name. Except as otherwise provided herein, neither Party shall have
any right, express or implied, to use in any manner the name or other
designation of the other Party or any other trade name, trademark or logo of the
other Party for any purpose in connection with the performance of this
Agreement.

16.7 Public Announcements. Except as required by law or regulation (including,
without limitation, disclosure requirements of the U.S. Securities and Exchange
Commission, Nasdaq or any other stock exchange on which securities issued by a
Party are traded), neither Party shall make any public announcement concerning
this Agreement or the subject matter hereof without the prior written consent of
the other, which shall not be unreasonably withheld, provided that it shall not
be unreasonable for a Party to withhold consent with respect to any public
announcement containing any financial terms or any of such Party's Confidential
Information. In the event of a required public announcement, to the extent
practicable under the circumstances, the Party making such announcement shall
provide the other Party with a copy of the proposed text prior to such
announcement and with financial terms sufficiently in advance of the scheduled
release of such announcement to afford such other Party a reasonable opportunity
to review and comment upon the proposed text. Nothing in this Section 16.7 will
prohibit either Party from disclosing this Agreement or the subject matter
hereof to any potential investor, investment banker or the like for the purpose
of raising financing, provided that such disclosures are subject to appropriate
confidentiality provisions and limited to use for evaluation of such financing.

16.8 Waiver. A waiver by either Party of any of the terms and conditions of this
Agreement in any instance shall not be deemed or construed to be a waiver of
such term or condition for the future, or of any subsequent breach hereof. All
rights, remedies, undertakings, obligations and agreements contained in this
Agreement shall be cumulative and none of them shall be in limitation of any
other remedy, right, undertaking, obligation or agreement of either Party.

16.9 Compliance with Law. Nothing in this Agreement shall be deemed to permit a
Party to export, re-export or otherwise transfer the Product sold under this
Agreement without compliance with applicable laws.

16.10 Severability. If any provision hereof should be held invalid, illegal or
unenforceable in any jurisdiction, the Parties shall negotiate in good faith a
valid, legal and enforceable substitute provision that most nearly reflects the
original intent of the Parties and all other provisions hereof shall remain in
full force and effect in such jurisdiction and shall be liberally construed in
order to carry out the intentions of the Parties hereto as nearly as may be
possible. Such invalidity, illegality or unenforceability shall not affect the
validity, legality or enforceability of such provision in any other
jurisdiction.

16.11 Amendment. No amendment, modification or supplement of any provisions of
this Agreement shall be valid or effective unless made in writing and signed by
a duly authorized officer of each Party.

16.12 Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware without regard to conflict of
law principles and the Parties hereby submit and consent to the jurisdiction of
the federal or state courts in Delaware for the resolution of disputes under
this Agreement that require the involvement of a court.

16.13 Entire Agreement. This Agreement, together with all exhibits and schedules
hereto, sets forth the entire agreement and understanding between the Parties as
to the subject matter hereof and merges all prior discussions and negotiations
between them, and neither of the Parties shall be bound by any conditions,
definitions, warranties, understandings or representations with respect to such
subject matter other than as expressly provided herein or as duly set forth on
or subsequent to the date hereof in writing and signed by a proper and duly
authorized officer or representative of the Party to be bound thereby.

16.14 Parties in Interest. All of the terms and provisions of this Agreement
shall be binding upon, inure to the benefit of and be enforceable by the Parties
hereto and their respective permitted successors and assigns.

16.15 Descriptive Headings. The descriptive headings of this Agreement are for
convenience only, and shall be of no force or effect in construing or
interpreting any of the provisions of this Agreement.

16.16 Construction of Agreement. The terms and provisions of this Agreement
represent the results of negotiations between the Parties and their
representatives, each of which has been represented by counsel of its own
choosing, and neither of which has acted under duress or compulsion, whether
legal, economic or otherwise. Accordingly, the terms and provisions of this
Agreement shall be interpreted and construed in accordance with their usual and
customary meanings, and each of the Parties hereto hereby waives the application
in connection with the interpretation and construction of this Agreement of any
rule of law to the effect that ambiguous or conflicting terms or provisions
contained in this Agreement shall be interpreted or construed against the Party
whose attorney prepared the executed draft or any earlier draft of this
Agreement.

16.17 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (i) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THAT FOREGOING WAIVER, AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND ANY RELATED
INSTRUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 16.17.

16.18Counterparts. This Agreement may be signed in counterparts, each and every
one of which shall be deemed an original, notwithstanding variations in format
or file designation which may result from the electronic transmission, storage
and printing of copies of this Agreement from separate computers or printers.
Facsimile signatures shall be treated as original signatures.

**** Indicates that material has been omitted pursuant to a request for
confidential treatment and has been filed separately with the Securities and
Exchange Commission.



Remainder of Page Intentionally Left Blank

In Witness Whereof, each of the Parties has caused this Development and License
Agreement to be executed by its duly authorized representative as of the date
first above written.

TRIS PHARMA, INC.

By:
Name: Ketan Mehta
Title: President and Chief Executive Officer

 

ALPHARMA BRANDED PRODUCTS DIVISION INC.

By:
Name: Dr. Ronald Warner
Title: President

